Exhibit 10.1

Confidential portions of this Exhibit, denoted by bracketed asterisks, have been
omitted and filed separately with the Securities and Exchange Commission in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.

NxStage Medical, Inc.

DaVita Inc.

Second Amended and Restated National Service Provider Agreement

Information Sheet

 

Date of Agreement:    March 1, 2013 (“Effective Date”) National Service
Provider:    DaVita Healthcare Partners Inc.

Street Address of Customer:

City, State, Zip of Customer:

  

900 7th Street, NW Suite 680

Washington, DC 20001

Customer Contact and Phone No.:    LeAnne Zumwalt, 650-696-8910 NxStage Customer
Service Phone No.:    1-866-NxStage (1-866-697-8243) Contract No.:    2013-753
Contract Term:    From the Effective Date through December 31, 2015, which term
shall be automatically extended on a month-to-month basis until one of the
parties provides thirty (30) days prior written notice of termination (the
“Term”). Attached Exhibits:    Exhibit A:    Cycler Log File Decoding Document
   Exhibit B:    [**] Example    Exhibit C:    [**] Attached Schedules:   
Schedule A:    Authorized Customer Locations    Schedule B:    Program and
Pricing    Schedule C:    Warranty; Service; and Recalls    Schedule D:   
Preferred Relationship    Schedule E:    Hawaii    Attachment B-1 to Schedule
B-1    Markets    Attachment C-1 to Schedule C    System Ones Subject to
Expiration of Service Term

1

Second Amended and Restated National Service Provider Agreement - Chronic
Outpatient Therapy

THIS SECOND AMENDED AND RESTATED NATIONAL SERVICE PROVIDER AGREEMENT (this
“Agreement”) is effective as of the Effective Date, by and between DaVita
Healthcare Partners Inc., a Delaware corporation (“Customer”) and NxStage
Medical, Inc., a Delaware corporation (“NxStage”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning set forth in Section 1
of this Agreement.

RECITALS

A. Customer and NxStage entered into that certain First Amended and Restated
National Service Provider Agreement - Chronic Outpatient Therapy, dated as of
July 22, 2010, as amended by letter agreements dated September 8,
2010, April 29, 2011, July 21, 2011, July 22, 2011, November 18, 2011, April 26,
2012, and December 21, 2012 (collectively, the “First Amended Agreement”),
whereby NxStage agreed to sell certain products to Customer and Customer agreed
to purchase such products from NxStage, subject to all of the terms and
conditions stated therein.



--------------------------------------------------------------------------------

B. NxStage and Customer deem it desirable to enter into this Agreement in order
to amend and restate (and supersede and replace) the First Amended Agreement
effective as of the Effective Date as provided herein.

In consideration of the foregoing premises and mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. DEFINITIONS

The following definitions as used herein have the following meanings:

(a) “Authorized Customer Locations” means any home hemodialysis program site in
the Continental United States or Hawaii: (i) of Customer or any majority owned
subsidiary of Customer, (ii) in which Customer has entered into a management
contract covering the purchase of products for chronic home or in-center
self-care patient therapy, including the System One, or (iii) held by Customer
in a joint venture structure. Schedule A - Authorized Customer Locations hereto
sets forth all of the Authorized Customer Locations.

(b) “Commercially Available” means any product that is approved by the FDA and
manufactured, sold or distributed anywhere in the United States by NxStage or
any of its affiliates, and for which NxStage has completed its then-current
market release processes.

(c) “Express Monthly Dialysis Supplies” means System One cartridges with
pre-attached filter and bagged PureFlow Express premixed dialysate for the
prescribed therapy frequency and fluid volume.

(d) “FDA” means the United States Food and Drug Administration and any successor
thereto.

(e) “Monthly Dialysis Supplies” means PureFlow SL Monthly Dialysis Supplies and
Express Monthly Dialysis Supplies.

(f) “Patient Noncompliance Event” means an event in which any patient of an
Authorized Customer Location misses [**] or more of his or her prescribed
treatment frequencies or fluid volumes.

(g) “Patient Prescription Monthly Standing Orders” means NxStage’s standard
patient prescription form submitted via NxStage’s NXRX electronic prescription
system, or any successor thereto, for the System One and Monthly Dialysis
Supplies for a named home or in-center self-care patient signed by such
patient’s treating physician.

(h) “PureFlow SL Monthly Dialysis Supplies” means System One cartridges with
pre-attached filter and PureFlow SL disposable cartridges and sets required to
prepare PureFlow dialysate for the prescribed therapy frequency and fluid
volume.

2. PURCHASES AND RENTALS

All purchases or rentals, as the case may be, of (a) the NxStage System One for
chronic home and in-center self-care use (consisting of either (i) a System One
Cycler (“Cycler”), Warmer (“Warmer”), and Stand (“Stand”), or (ii) a Cycler and
System One PureFlow SL (“PureFlow SL” and together with the Cycler, Warmer and
Stand, the “System One” or “System”), and (b) System One disposables and other



--------------------------------------------------------------------------------

products for chronic home and in-center self-care use set forth on Schedule B
attached hereto, which may or may not be manufactured by NxStage (the
“Disposables” and collectively, with the System One and the Monthly Dialysis
Supplies, the “Products”) under this Agreement shall be initiated by purchase
orders covering one month of Monthly Dialysis Supplies consistent with
then-current Patient Prescription Monthly Standing Orders received by NxStage.
If the terms and provisions of any purchase order, sales order or any other
document delivered by the parties hereto conflict with, or are in addition to,
the terms of this Agreement, the terms of this Agreement shall control. To
purchase or rent Products, an Authorized Customer Location must provide NxStage
with a valid Patient Prescription Monthly Standing Order for the named NxStage
patient(s) who will receive chronic therapy.

3. PRICING

As of the Effective Date, the pricing for each Product purchased during the Term
is set forth next to each such Product on Schedule B attached hereto (each, a
“Purchase Price” and collectively, the “Purchase Prices”). The Purchase Price of
each Product may be increased in accordance with the terms and conditions of
Section 2 titled “[**]” of Schedule B-5 - Additional Product Discount [**].

4. LIMITATIONS ON SALE AND USE AND [**] ACQUIRED AND MANAGED SITES

(a) Limitations on Sale and Use. All Products are to be used by Customer in the
Continental United States and Hawaii at Authorized Customer Locations and are
not to be resold, transferred or remarketed. Notwithstanding the foregoing,
Customer may transfer Products to a third party in connection with the sale or
disposition (whether by sale of assets or stock, merger or consolidation) of any
Authorized Customer Location by Customer which includes Products then in use by
such Authorized Customer Location’s patients, subject to NxStage’s prior written
consent, which consent shall not be unreasonably withheld. The Products are to
be used only for chronic home and in-center self-care patient therapy for
treatment of any Authorized Customer Locations’ patients with Patient
Prescription Monthly Standing Orders.

(b) [**] Acquired and Managed Sites. If at any time during the Term, Customer,
any Customer affiliate, or any Authorized Customer Location or its affiliates
enters into any transaction or series of transactions pursuant to which
Customer, any Customer affiliate, or any Authorized Customer Location or its
affiliates: (i) acquires the equity interests of any dialysis facility or
program of [**] (collectively, “[**]”), or any of their joint venture or managed
facilities (including any facilities with management contracts with [**] or its
affiliates as of or subsequent to the Effective Date) (a “[**] Site”) possessing
the voting power to elect a majority of such [**] Site’s board of directors,
board of managers or members, general partner, managing member or manager, as
the case may be (whether by merger, consolidation, reorganization, combination,
sale or transfer of the equity interests of any such [**] Site, or otherwise
acquires the right to control such [**] Site whether by securityholder or voting
agreement, proxy, power of attorney or otherwise), (ii) acquires all or
substantially all of the assets of an [**] Site (subsection (i), together with
this subsection (ii) hereinafter collectively referred to as a “[**]
Acquisition”), or (iii) enters into a management contract, joint venture or
other similar transaction with any [**] Site relating to the provision of
chronic hemodialysis therapy (an “[**] Management Contract”), Customer covenants
and agrees that: (A) if at the time of the closing of such [**] Acquisition with
respect to a [**] Site pursuant to the terms and conditions of the acquisition
agreement related to such [**] Acquisition (a “[**] Acquired Site Closing”) such
[**] Site did not have patients prescribed to receive therapy with the System
One at any time during the [**] months prior to the [**] Acquired Site Closing,
the parties shall enter into an amendment to this Agreement to allow such [**]
Site to become an “Authorized Customer Location” under this Agreement, (B) if at
the time of the [**] Acquired Site Closing, such [**] Site has, or had patients
prescribed to receive therapy with the System One at any time during the [**]
months prior to the [**] Acquired Site Closing, Customer and NxStage shall enter
into a



--------------------------------------------------------------------------------

new agreement relating to the purchase and/or rental of the Products on the same
terms and conditions as then-exist under any [**] Pre-Existing Agreement (as
defined below) applicable to such [**] Site (the “New Agreement”), including the
term of such New Agreement, which shall in no event exceed the term of the [**]
Pre-Existing Agreement, or (C) as of the effective date of any [**] Management
Contract with an [**] Site, whether or not such [**] Site has, or had, patients
prescribed to receive therapy with the System One at any time during the [**]
months prior to the effective date of such [**] Management Contract, Customer
and NxStage shall enter into a New Agreement. NxStage covenants and agrees that
upon the expiration of any New Agreement relating to a [**] Site acquired by
Customer in connection with a [**] Acquisition or to a [**] Site under a [**]
Management Contract, the parties shall enter into an amendment to this
Agreement, if necessary, to allow such [**] Site to become an “Authorized
Customer Location” under this Agreement. If at the time of a [**] Acquired Site
Closing, or upon the effective date of a [**] Management Contract, as
applicable, a [**] Pre-Existing Agreement does not then cover the direct or
indirect sale of one or more of the Products to the acquired [**] Site, or [**]
Site subject to a [**] Management Contract, as the case may be, the parties
shall enter into an amendment to this Agreement to allow such [**] Site to
become an “Authorized Customer Location” under this Agreement. For purposes
hereof, a “[**] Pre-Existing Agreement” means any agreement(s) between NxStage
or its affiliates and [**] relating to the purchase and/or rental, shipment, or
delivery of some or all of the Products to the applicable [**] Site.

5. SHIPPING

(a) Shipping Terms. Shipping for the Products is F.O.B. Customer’s designated
destination. Monthly Dialysis Supplies shipment quantities will be based on the
prescribed frequency (as indicated in the Patient Prescription Monthly Standing
Order) and inventory needs of the patients at each Authorized Customer Location,
as reported by each such patient to NxStage’s customer service department. All
prices for the Monthly Dialysis Supplies include shipping costs to Authorized
Customer Locations’ patients’ homes or designated travel destination, in each
case, in the Continental United States via common carrier of NxStage selection
unless otherwise stated, and include one patient delivery each [**] weeks, based
on NxStage’s then-standard delivery policies for that geographical area;
provided that such Monthly Dialysis Supplies must be a part of either: (i) a
patient’s standard delivery quantities pursuant to such patient’s Patient
Prescription Monthly Standing Order, or (ii) a patient’s travel delivery package
consistent with the terms hereof and as documented on a NxStage “System One
Vacation and Travel Form” (copies of which are available on request)). For all
other deliveries, shipping costs will be prepaid by NxStage and added to
Customer’s invoice. NxStage shall use its commercially reasonable efforts to
ensure that the Products are shipped according to any Authorized Customer
Locations’ delivery requirements. Any extra charges for special delivery
services shall be prepaid by NxStage and added to Customer’s invoice. The fees
for all special delivery services are set forth on Schedule B-4 - Delivery
Services attached hereto. The terms and conditions of this Section 5(a) shall
not apply to the shipment of any Product to Hawaii. The terms and conditions of
Schedule E - Hawaii shall apply to the shipment of any Product to Hawaii.

(b) Expedited Delivery. If an expedited shipment of the Products (i.e. requiring
delivery in less than [**] business days) must be made at any Authorized
Customer Locations’ request, Customer agrees to pay for all incremental
Product-shipping charges in excess of what standard shipping costs would be for
an unexpedited shipment of the Products. Customer agrees that each of the
Authorized Customer Locations’ patients must use their reasonable efforts to
accurately report the inventory of Monthly Dialysis Supplies that each such
patient has on a monthly basis to NxStage’s customer service department. If any
patient of any Authorized Customer Location fails to properly report his or her
inventory of Monthly Dialysis Supplies to NxStage’s customer service department,
and as a result of such failure such patient will require expedited shipment of
such patient’s Monthly Dialysis Supplies to perform dialysis therapy at such
patient’s prescribed frequencies, Customer agrees to pay for all incremental
Product-shipping charges in excess of what standard shipping costs would be for
an



--------------------------------------------------------------------------------

unexpedited shipment. NxStage reserves the right to charge Customer the
appropriate fee set forth in Schedule B-1 - Monthly Dialysis Supplies for any
Monthly Dialysis Supplies consumption by a patient of any Authorized Customer
Location that is above such patient’s applicable prescribed frequency, as
measured on a calendar monthly basis, or if such patient’s usage is above
standard usage levels.

(c) Product Returns. Customer or an Authorized Customer Location, as applicable,
must notify NxStage’s customer service department in writing of any irregularity
in a Product shipment within the later of [**] days of receipt of the shipment
or [**] days of discovery of a concealed defect in such shipment. All evidence
of shipping damage or over- or under- shipment (other than concealed defects)
should be noted on the carrier’s freight bill and the carrier should countersign
the document. In the absence of timely written notice of any irregularity in the
shipment of any Products, acceptance of such shipment will be conclusively
presumed. NxStage shall use its commercially reasonable efforts to replace any
Product damaged in transit and to remedy Product delivery shortages within [**]
days of receiving notice thereof from Customer or any Authorized Customer
Location, as applicable.

6. PAYMENT

Payments shall be due and payable on a net [**] day basis. Payments made within
[**] days of invoicing shall be subject to a [**] discount on the total amount
due. Payments made more than [**] days after the stated term will be subject to
a past due service charge of [**] per month (or the highest rate permitted by
applicable law, whichever is less), except for any portion of an invoice
disputed by Customer in good faith. If Customer fails to pay any portion of its
undisputed balance within [**] days of the date of the invoice, NxStage may, at
its option, terminate this Agreement upon [**] days written notice and
Customer’s failure to cure such payment default within such [**] days. Any
invoice dispute must be made by Customer in good faith. Customer must notify
NxStage of any invoice disputes in writing within [**] days of its receipt of an
invoice, and the parties shall use all commercially reasonable efforts to
resolve any billing disputes within [**] days. Any invoice subject to a good
faith dispute shall not be subject to the past due service charge of [**] per
month (or the highest rate permitted by applicable law, whichever is less).

7. DISCOUNTS AND REBATES

Discounts and rebates earned under this Agreement are “Discounts or Other
Reductions in Price” to Customer under 42 U.S.C. §1320a-7b(b)(3)(A) of the
Social Security Act, and shall be properly reported by Customer on applicable
Medicare and Medicaid claims and cost reports. Customer will retain a copy of
this Agreement and all related notices and communications from NxStage, together
with invoices hereunder (which will indicate that a discount or end of period
rebate may apply) and permit agents of the U.S. Department of Health and Human
Services or any state Medicaid agency access to such records upon request. In
order to assist Customer’s compliance with any such obligations, NxStage shall
fully and accurately report all discounts, if any, on the invoices or statements
submitted to Customer; or where the value of a discount is not known at the time
of sale, NxStage shall fully and accurately report the existence of the discount
program on the invoices or statements submitted to Customer and when the value
of the discount becomes known, provide Customer with documentation of the
calculation of the discount identifying the specific goods or services purchased
to which the discount will be applied. At Customer’s reasonable request, NxStage
shall also use commercially reasonable efforts to provide to Customer any other
information that Customer may request that is necessary for Customer to obtain
in order to comply with any such obligations.



--------------------------------------------------------------------------------

8. TAXES

The Purchase Price for each Product does not include sales, use, excise or
similar taxes. Customer agrees to pay promptly any and all applicable sales,
use, excise or similar taxes, assessments or other charges levied or assessed on
or with respect to the acquisition, possession, or use of any of the Products,
and shall reimburse NxStage if NxStage has paid such taxes, excluding, however,
any taxes on or measured by NxStage’s income. Notwithstanding the foregoing,
NxStage covenants and agrees that it shall not [**]. NxStage further covenants
and agrees that if at any time during the Term [**]. For purposes of this
Agreement, [**].

9. RETURNED GOODS

(a) Return Goods Policy. This returned goods policy set forth in this Section 9
is intended to address shipment errors and over-ordering of Products. Returns of
damaged or defective Products are handled as set forth under Schedule C -
Warranty; Service; and Recalls. Returns of Monthly Dialysis Supplies caused by a
discontinuation of patient therapy are covered in Section 10 “Discontinuation of
Therapy and Missed Treatments”. Returns of rented Systems, at the end of their
applicable rental period are covered in Section 9(c) below. No credit will be
issued for unauthorized returns. Product which is not damaged or defective, may
only be returned as described in this Section 9, and only after Customer or the
applicable Authorized Customer Location has obtained a return authorization
number from NxStage’s customer service department.

(b) Return of Purchased Products. Customer shall receive full credit, and
NxStage shall pay for all returned goods shipping charges, for Products shipped
in error by NxStage, so long as such Products (i) are returned in their original
carton with original labels within [**] days of shipment (no resealed or partial
cases), (ii) are in a condition for restocking and resale, and (iii) are
accompanied by a copy of the NxStage packing list. Customer shall receive [**]
credit ([**] restocking fee) and Customer shall pay for all return shipping
charges, for any returns due to over-ordering of Products (other than Excluded
Products (as defined below)), so long as such Products: (A) are returned in
their unopened carton with original labels within [**] days of shipment (no
resealed or partial cases), (B) are in condition for restocking and resale, and
(C) have at least [**] months remaining shelf life. The following Products may
not be returned:

 

  •  

Products which are currently not in production;

 

  •  

Special Customer specification Products; or

 

  •  

Products not shipped to an applicable Authorized Customer Location by NxStage
and not billed to Customer by NxStage (collectively, the “Excluded Products”).

(c) Return of Rented Products during the Term. If requested by NxStage during
the Term, rented System Ones shall be returned to NxStage within [**] days after
the end of the agreed upon rental term, or upon permanent discontinuation of
patient therapy. If rented Systems are requested to be returned during the Term,
but are not returned within such [**] day period, Customer shall be charged an
additional fee of [**] per System per month until each such System is returned
to NxStage. If a System is rented for more than six (6) months, NxStage shall
bear all related shipping charges to return such rented Systems, otherwise,
Customer shall bear all related shipping charges to return such rented Systems.
Customer shall be responsible for any damage incurred in connection with the
return of rented Systems, as set forth in Section 13 below. If NxStage does not
request return of a rented System One during the Term, the additional fee of
[**] shall be waived and Customer shall renew the rental of the System as soon
as a patient in the service area where the System is stored is in need of such
System during the Term. NxStage’s failure to request return of any rented System
at the end of the agreed upon rental term, or upon permanent discontinuation of
patient therapy, shall not preclude NxStage from later requesting such return.



--------------------------------------------------------------------------------

10. DISCONTINUATION OF THERAPY AND MISSED TREATMENTS

(a) Billing of Monthly Dialysis Supplies. Monthly Dialysis Supplies are billed
on a monthly basis, by calendar month at the start of each month. The monthly
billing amount will be adjusted only (i) during the first month of therapy (to
account for the portion of the month prior to a patient’s therapy start date) or
(ii) in the event of a documented hospitalization leading to missed NxStage
therapy treatments. Except as otherwise provided in this Section 10 with respect
to retrieved Monthly Dialysis Supplies, no credit shall be given for permanent
discontinuation of therapy or for missed treatments, other than documented
hospitalizations, for any reason, including missed treatments due to patient
noncompliance with prescribed treatment schedules. NxStage shall use its
reasonable efforts to notify the applicable Authorized Customer Location in the
event NxStage becomes aware of a specific Patient Noncompliance Event through
monthly customer service inventory calls with patients. Notwithstanding any of
the foregoing, Customer understands and agrees that NxStage does not represent
to the completeness or the accuracy of the information so provided regarding any
Patient Noncompliance Event at any time hereunder.

(b) Pro-Rated Credits for Documented Hospitalization. In the event of a
documented hospitalization of any Authorized Customer Location patient, NxStage
will allow a pro-rated credit against future payments equal to [**] of the
applicable Monthly Dialysis Supplies price per documented missed treatment day
for each such Authorized Customer Location patient during the month of
hospitalization, provided that such pro-rated credit shall be adjusted in good
faith by NxStage for any such Authorized Customer Location patient that is
treated under a different treatment schedule. Any subsequent monthly shipments
from NxStage shall be adjusted appropriately to account for any such missed days
of therapy due to a documented hospitalization. Documentation of
hospitalizations must be provided to NxStage within [**] days of the
hospitalization in order to be eligible for such a pro-rated credit.

(c) Discontinuation of Patient Therapy. All purchased NxStage Monthly Dialysis
Supplies are the property of Customer or the applicable Authorized Customer
Location. It is Customer’s responsibility to retrieve any unused Monthly
Dialysis Supplies in the event of a permanent discontinuation of patient
therapy. No credit will be issued for any Monthly Dialysis Supplies retrieved by
Customer that have not been invoiced. Monthly Dialysis Supplies retrieved that
have not yet been invoiced must either: (i) be returned to NxStage, at NxStage’s
expense or (ii) used by the Authorized Customer Locations. Once retrieved
Monthly Dialysis Supplies are assigned for use, NxStage shall invoice Customer
for such Monthly Dialysis Supplies, and adjust subsequent deliveries of such
Monthly Dialysis Supplies. If retrieved Monthly Dialysis Supplies were invoiced,
NxStage will apply, at Customer’s request, a credit against future Monthly
Dialysis Supplies orders, as set forth in Patient Prescription Monthly Standing
Orders, if the retrieved Monthly Dialysis Supplies are: (A) used for a future
patient, (B) unexpired, and (C) consistent with the future patient’s
prescription. The amount of the credit applied shall be based upon the number of
treatments that can be fully performed with such retrieved Monthly Dialysis
Supplies. To assist NxStage in documenting such credits, Customer shall notify
NxStage of all permanent patient discontinuations from NxStage therapy within
[**] calendar days of such discontinuations, and shall also confirm with NxStage
the quantity of all Monthly Dialysis Supplies retrieved following any such
discontinuations. In the event NxStage ships a monthly standing order of Monthly
Dialysis Supplies to a patient following a permanent discontinuation of NxStage
therapy due solely to reasons of death or transplant, and before NxStage
receives notice of such discontinuation due to death or transplant, NxStage
shall retrieve such Monthly Dialysis Supplies, at its own expense, provided that
NxStage is notified of the discontinuation due to death or transplant within
[**] days as set forth in this Section 10(c).

(d) Alternate Terms. If, during the Term, NxStage contractually agrees with any
other customer purchasing NxStage home hemodialysis products to either
(i) provide credits for missed treatments due to home patients’ noncompliance
with prescribed treatment frequency and/or discontinuation of therapy, or
(ii) allow for the purchase of Monthly Dialysis Supplies for use with the



--------------------------------------------------------------------------------

System One or any successor product on a non-monthly or non-bundled basis for
use by home hemodialysis patients (it being understood that home hemodialysis
patients shall not include, for purposes of this Agreement, patients treated in
a self-care setting outside of the home or patients treated in a nursing home
setting), NxStage shall promptly offer such credit, non-monthly, or non-bundled
purchase terms, on a prospective basis, to Customer on terms consistent with
those credit, non-monthly, or non-bundled purchase terms then offered to other
NxStage customers; provided that such terms, if accepted by Customer, shall in
no way alter the other provisions hereof; and provided further that such terms
shall only be offered to Customer in an amount equal to the number of patients
of such other NxStage customer then covered by such credit, non-monthly, or
non-bundled purchase terms. In addition, if during the Term, NxStage
contractually agrees with any other customer to allow for the purchase of
Monthly Dialysis Supplies for use with the System One or any successor product
on a non-monthly or non-bundled basis for use by patients treated in a self-care
setting outside of the home or to patients treated in a nursing home setting,
NxStage shall promptly offer such non-monthly or non-bundled purchase terms, on
a prospective basis, to Customer on terms consistent with those non-monthly or
non-bundled purchase terms then offered to other NxStage customers; provided
that such terms, if accepted by Customer, shall in no way alter the other
provisions hereof; and provided further that such terms shall only be offered to
Customer in an amount equal to the number of patients treated in a self-care
setting outside of the home or in a nursing home setting of such other NxStage
customer then covered by such non-monthly or non-bundled purchase terms.

11. TITLE TO PRODUCTS

(a) Title to Rented/Loaned Products. NxStage will retain title to any Products
that have previously been, or are subsequently provided, on a rental or no
charge basis (including Products previously rented, but for which rental
payments are no longer being made by Customer due to discontinuation of patient
therapy) (collectively, “Rented/Loaned Products”) to Customer or any Authorized
Customer Location, or any of their respective patients. Upon NxStage’s request,
Customer will execute a financing statement as provided under the Uniform
Commercial Code to permit NxStage to perfect a security interest in any
Rented/Loaned Products.

(b) Return of Rented/Loaned Products upon Expiration or Earlier Termination.
Upon the expiration or earlier termination of this Agreement for any reason,
Customer will contact NxStage customer service to arrange for the return of all
such Rented/Loaned Products, according to NxStage product return procedures. If
a Rented/Loaned Product has been rented by any Authorized Customer Location, or
loaned to any Authorized Customer Location, for more than [**] months, NxStage
shall bear all related return shipping charges for the return of such
Rented/Loaned Product, otherwise Customer shall bear all related return shipping
charges for the return of such Rented/Loaned Product. Customer shall be
responsible for any damage incurred in connection with the return of
Rented/Loaned Products, as set forth in Section 13 below. For each Rented/Loaned
Product which is not returned to NxStage within [**] days of the expiration or
earlier termination of this Agreement for any reason, Customer shall pay to
NxStage each month following such [**] day period until each piece of such
Rented/Loaned Product is returned to, and received by, NxStage, the applicable
rental fee set forth on Schedule B-3 - Equipment Rental or Purchase plus [**];
provided that any Rented/Loaned Product not returned to, and received by,
NxStage within [**] days of the expiration or earlier termination of this
Agreement for any reason must be immediately purchased by Customer at the
applicable purchase price set forth on Schedule B-3 - Equipment Rental or
Purchase less a [**] credit for each such Rented/Loaned Product equal to [**] of
all [**].

(c) Return of Loaned Products During the Term. During the Term, Customer or any
Authorized Customer Location, will upon NxStage’s request, return any Product
loaned to Customer or any Authorized Customer Location (a “Loaned Product”)
(including any Loaned Products provided to



--------------------------------------------------------------------------------

Customer or any Authorized Customer Location prior to the Effective Date),
within [**] days of NxStage’s request to return such Loaned Product. Any Loaned
Product not returned within [**] days of NxStage’s request during the Term shall
be deemed rented by Customer at the applicable rental fee set forth on Schedule
B-3 - Equipment Rental or Purchase each month during the Term until such Loaned
Product is returned to NxStage.

(d) Title to Purchased Products. Customer shall have good and marketable title
to all Products purchased under this Agreement.

12. REPRESENTATIONS, WARRANTIES AND COVENANTS OF NXSTAGE

NxStage hereby represents and warrants to Customer as follows:

(a) No Liability for Indirect/Consequential Damages. Except as provided in this
Section 12, all Products are provided by NxStage to Customer and the Authorized
Customer Locations “AS IS” AND NO EXPRESS OR IMPLIED WARRANTY EXISTS FOR ANY OF
THE PRODUCTS, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT. IN NO EVENT SHALL NXSTAGE BE LIABLE FOR
ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL, PUNITIVE OR OTHER INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE OF SERVICES AND/OR SUPPLY OF
ANY PRODUCTS HEREUNDER.

(b) Product Warranty. For a period of [**] year following the date of delivery
of any Product by NxStage to Customer or any Authorized Customer Location, as
applicable, NxStage warrants that each Product (i) shall be free from defects in
material and workmanship when delivered, and (ii) is fit for the purposes and
indications described in each such Product’s Operator’s Manual and package
inserts when used in accordance with the instructions for use provided in such
Operator’s Manual and package inserts. Unless such Products are used in
accordance with such instructions and indications, the warranty in this
Section 12(b) shall be void and of no force and effect. Except as otherwise
described at the end of this Section 12, the warranties are not assignable or
transferable.

(c) Product Warranty Remedy. EXCEPT AS PROVIDED IN THIS SECTION 12(C), NXSTAGE’S
SOLE OBLIGATION AND CUSTOMER’S SOLE REMEDY FOR BREACH OF THE WARRANTY SET FORTH
IN SECTION 12(B) OF THIS AGREEMENT SHALL BE LIMITED TO PRODUCT REPAIR OR
REPLACEMENT, AT NXSTAGE’S OPTION AND EXPENSE, CONSISTENT WITH THE TERMS SET
FORTH UNDER SECTION 2 “SERVICE” OF SCHEDULE C - WARRANTY; SERVICE; AND RECALLS.
ALL WARRANTIES UNDER SECTION 12(B) OF THIS AGREEMENT SHALL BE VOIDED IF (i) the
Product has been repaired by persons other than NxStage personnel or its
authorized representatives, (ii) the replacement or repair is required due to
the misuse or abuse of the Product, as determined by NxStage, in its reasonable
discretion, (iii) the Cycler or Warmer is used with non- NxStage sets, (iv) the
replacement or repair is required for reasons other than defects in materials
and workmanship or, in the case of equipment, normal wear and tear, as
determined by NxStage, in its reasonable discretion, or (v) the Product is not
used in accordance with its instructions for use, as determined by NxStage, in
its reasonable discretion.

(d) Product Infringement. If any Authorized Customer Location is enjoined by an
order of a court of law from using any purchased Cycler or PureFlow SL in the
United States for its intended use and consistent with its then-current user’s
guide for a period of [**] consecutive months (for purposes hereof, a purchased
Cycler or PureFlow SL shall not be unusable if it can be used with other
non-NxStage products, consistent with then-current product labeling), due to the
infringement by such purchased Cycler or PureFlow SL of the intellectual
property rights of a third party, and NxStage is unable prior to the



--------------------------------------------------------------------------------

expiration of such [**] month period to obtain a valid license to use such
intellectual property or reengineer such purchased Cycler or PureFlow SL to
eliminate any such infringement, NxStage shall be obligated to pay Customer
actual damages within [**] days of the expiration of such [**] month period
(with the amount of such damages to be mutually agreed to by the parties in good
faith, up to the amount of Customer’s and the Authorized Customer Locations’
then-current [**] for the purchased Cycler or PureFlow SL which the Authorized
Customer Locations have been enjoined from using for [**] consecutive months
(measured as of the date of such injunction); provided such [**] is calculated
in good faith and in accordance with generally accepted accounting standards).
NxStage’s obligation to make any payment pursuant to this Section 12(d) may be
accelerated to the date of filing of a voluntary or involuntary bankruptcy
proceeding with respect to NxStage or the date NxStage refunds, all or any
significant portion of, the purchase price of any Cycler or PureFlow SLs that
have been the subject of such an injunction (and where such refund is
specifically provided solely in connection with, and due to, such an injunction)
to any other customer, or group of customers that has purchased such Cycler or
PureFlow SLs for the treatment of chronic home hemodialysis patients (it being
understood that Customer’s right to damages hereunder shall not be so
accelerated if such refund involves no more than [**] Systems in the aggregate
across all other chronic NxStage customers). No other remedy shall be provided
to Customer or the Authorized Customer Locations in connection with intellectual
property claims hereunder, except as set forth in Section 22 of this Agreement.

(e) Title and Expired Product. NxStage warrants that at the time of transfer of
title to a Product to Customer, Customer shall possess good and marketable title
to such Product, free and clear of any and all liens and encumbrances, except
those created by this Agreement and will convey to Customer good and marketable
title to such Product. In addition, NxStage expressly warrants that it will not
ship to any Authorized Customer Location expired Product or Product with less
than [**] months’ remaining shelf life; provided that NxStage may from time to
time request that an Authorized Customer Location accept delivery of Products
with fewer months of remaining shelf life, and any such Authorized Customer
Location agrees to not unreasonably withhold its consent to accept such
deliveries.

All warranties granted or assigned under this Section 12 will continue in full
force and effect notwithstanding transfer of title to any Product to or by
Customer or any Authorized Customer Location to any other Authorized Customer
Location. All warranties granted under this Agreement shall survive inspection,
acceptance and payment of the Products.

13. RISK OF LOSS (only for items to which NxStage retains title)

Customer is entirely responsible for any loss of or damage to the System One(s)
or any other equipment rented or loaned hereunder from whatever causes, except
for normal wear and tear and defects in materials and workmanship (an “Uncovered
Loss”). Customer will promptly notify NxStage of any loss or damage to any such
devices. If NxStage determines that a device which has an Uncovered Loss is
repairable, Customer will pay NxStage’s cost of repair or replacement and
NxStage will either repair the damaged device or replace it with another device
in good working order, which may or may not be new. If NxStage determines that a
device, which has an Uncovered Loss, is not repairable, Customer will pay
NxStage the price of such device as set forth in Schedule B-3 - Equipment Rental
or Purchase, less appropriate adjustments to be reasonably agreed upon by the
parties hereto to reflect the period of time such device has been in use by the
applicable Authorized Customer Location, and return the damaged device to
NxStage, and NxStage upon receipt of such returned device will provide a
replacement device in good working order so that treatments may be continued
under this Agreement. If a rented or loaned device is lost or stolen, Customer
shall pay NxStage the price of such device as set forth in Schedule B-3 -
Equipment Rental or Purchase, less appropriate adjustments to be reasonably
agreed upon by the parties to reflect the period of time such device has been in
use by the applicable Authorized Customer Location, and NxStage shall provide
Customer with a replacement device in good working order, which may or may not
be new.



--------------------------------------------------------------------------------

14. TRAINING

Customer agrees to:

 

  •  

Select [**] and use reasonable efforts to select at least [**] staff members at
each new Authorized Customer Location to serve as Customer’s expert users of the
Products and trainer of subsequent staff at such new Authorized Customer
Location. Notwithstanding the foregoing, NxStage understands that in some of the
Authorized Customer Locations it may be necessary or desirable to select [**] or
more than [**] staff members for training, in which case NxStage will use its
reasonable efforts to accommodate Customer’s business determination regarding
the number of staff that will receive training;

 

  •  

Use reasonable efforts to ensure that the staff members selected at each
Authorized Customer Location for training with respect to the use of the
Products by NxStage are available for the designated training day mutually
agreed to by the parties and in-servicing at the startup of such Authorized
Customer Location; and

 

  •  

Use reasonable efforts to have at least [**] available for treatment on each of
days [**] of the start-up of such Authorized Customer Location.

NxStage agrees to:

 

  •  

Provide initial in-service and training at each new Authorized Customer Location
for certain staff members at such new Authorized Customer Location designated by
such new Authorized Customer Location to NxStage, which training shall be
provided over a period of [**] consecutive days (the “Initial Training”);
provided that NxStage shall have no obligation to provide such Initial Training
unless such Authorized Customer Location has made reasonable efforts to start at
least [**] patients during such Initial Training, and NxStage has received at
least [**] Patient Prescription Monthly Standing Orders from such Authorized
Customer Location before Initial Training starts. Notwithstanding the foregoing,
NxStage understands that in limited circumstances it may be necessary or
desirable for an Authorized Customer Location to initiate Initial Training with
[**] and NxStage will use reasonable efforts to accommodate such Authorized
Customer Location in such limited circumstances;

 

  •  

Make a NxStage clinical specialist reasonably available, whether in person or
on-call by telephone (as determined by NxStage), for [**] additional days while
treatments are being provided to provide additional training support and
assistance;

 

  •  

Provide 24/7 clinical and technical assistance by telephone;

 

  •  

Provide additional training at Customer’s request for [**]/day, plus reasonable
travel and lodging expenses; and

 

  •  

Provide a “Training Package” of [**] cartridges to be used during the start-up
of each Authorized Customer Location to familiarize each such Authorized
Customer Location with the System and its operation during the Initial Training.

In lieu of such in-service and training from NxStage, Customer may elect to
train its own staff at Authorized Customer Locations, subject to the provisions
of the paragraph headed “Site Startup/Additional Sites” on Schedule B-3 -
Equipment Rental or Purchase attached hereto.

15. CUSTOMER SERVICE

NxStage’s customer service department is available from 8am through 5pm EST,
Monday through Friday to support Customer’s and each Authorized Customer
Locations’ product ordering needs. NxStage will provide 24/7 technical support
for each Authorized Customer Locations’ Product servicing needs. Clinical



--------------------------------------------------------------------------------

and technical questions raised by any Authorized Customer Locations’ patients
with NxStage’s customer service department will be referred, if possible, to the
applicable Authorized Customer Location, to ensure consistency in patient care
and adherence with Customer’s policies and procedures. NxStage understands that
Customer may, in the future, elect to staff its own call center to directly
handle patient inquiries. Subject to the terms and conditions of Section 39,
Customer understands that nothing herein shall prevent NxStage from making
communications directly to any Authorized Customer Locations’ patients regarding
matters related to the Products.

16. ACCESS TO EQUIPMENT DATA; LICENSE TO CYCLER LOG FILES

(a) NxStage Ownership of Access to Cycler Log Files. The System One may have an
internal computer that records all System operations, such as alarms and Cycler
control panel touches, as such computer may be upgraded, improved or redeveloped
from time to time for similar functional purposes (such computer records
hereinafter referred to as the “Cycler Log Files”). Customer agrees that, even
with purchased Cyclers, the Cycler Log Files and the computer containing them,
are the property of NxStage (so long as such computer is not necessary for the
normal operations of the System One). Customer and the Authorized Customer
Locations further agree not to tamper with or destroy the Cycler Log Files or
the computer containing them, and to use reasonable efforts to make available
such Cycler Log Files and the computer containing them to NxStage at reasonable
times within [**] hours of NxStage’s request. NxStage shall keep all information
in the Cycler Log Files confidential and shall use it for continued product
improvement and service.

(b) Additional Covenants Regarding Cycler Log Files. For so long as Systems are
in use by the Authorized Customer Locations for the treatment of chronic home
hemodialysis patients, NxStage hereby grants to Customer an irrevocable license
to access and use the treatment specific data (e.g., flow rates, treatment
times, alarms) contained in all Cycler Log Files created in connection with the
treatment of all of the Authorized Customer Locations’ patients using the System
One; provided that NxStage shall have no obligation to summarize such data or
otherwise manipulate such data on Customer’s behalf; and provided further that
NxStage shall have no obligation to service the computer generating such Cycler
Log Files beyond [**] years after the original System purchase date. Customer
understands that such data is not automatically transmitted from Cyclers to
NxStage and that Customer and the Authorized Customer Locations are responsible
for ensuring the transmittal of such data to NxStage. Customer further
understands that NxStage cannot guarantee the completeness of such data, as the
same may be impacted by power outages, improper connections between the Cycler
and the computer that records the Cycler Log Files, or other disruptions in
Cycler or computer operations. Customer acknowledges and agrees that it has no
expectation that the Cycler Log File information will be analyzed by NxStage.
Customer understands that the Cycler Log Files do not presently capture patient
clinical data, which is defined to mean patient physiologic parameters such as
blood pressure, heart rate, URR, and Kt/Vs) (the “Patient Clinical Data”).
NxStage agrees that all of the Patient Clinical Data shall be the property of
Customer but that NxStage may continue to use such data learned by NxStage in
the ordinary course of its business for complaint investigations, product
improvements and service.

(c) License of Cycler Log Files to Customer. Subject to the terms and conditions
of this Agreement, NxStage hereby grants to Customer a perpetual,
non-transferable, non-assignable license, with the ability to sublicense to a
[**] (as defined below), to access the Cycler Log Files contained in Cyclers
purchased or rented by Customer and to use the Cycler Log File Decoding
Document, a copy of which is attached as Exhibit A hereto, and any updates
thereto, provided by NxStage as needed to further Customer’s [**] of a [**] to
be used solely and exclusively by Customer to electronically aggregate and
communicate [**] (as defined below) from the System One, and upon reasonable
written request, selected additional information currently recorded in such
Cycler Log Files (provided that NxStage consents thereto in writing prior to any
use of such selected additional information, which consent shall not be



--------------------------------------------------------------------------------

unreasonably withheld; and provided further that such selected additional
information shall be the confidential information of NxStage (subject to the
confidentiality obligations between the parties)) ([**] to be referred to as the
“[**]”, and such [**] referred to as the “[**]”). NxStage further agrees that
Customer may provide this information to any third party [**] contracted by
Customer to assist Customer in the [**] and/or manufacture of a [**] (a
“[**]”) upon completion of the [**], provided that (i) [**] is contractually
obligated to maintain the confidentiality of any confidential information
provided by Customer, (ii) Customer shall designate the Cycler Log File Decoding
Document as confidential information subject to the confidentiality obligations
between the parties, and (iii) to Customer’s knowledge, [**] has not, otherwise
(A) [**], marketed, or commercialized a renal replacement system or any
component thereof, or (B) collaborated in or performed any part of the [**] of a
renal replacement system or any component thereof on behalf of a third party
(except for [**], if any), and shall be precluded from such [**] marketing, or
commercialization during the period any such [**] is assisting Customer in the
[**], manufacture and/or commercialization of the final approved prototype by
Customer of the [**] and for a period of [**] after the [**] of the final
approved prototype by Customer of the [**], if any. NxStage further agrees to
promptly provide to Customer (with the ability to use and sublicense as provided
herein), all updates to the Cycler Log File Decoding Document as the Cycler Log
File, file format and corresponding code is updated or otherwise modified from
time to time during the Term. For purposes hereof, [**] under this Agreement.

(d) Ownership of the [**]. As between the parties, NxStage agrees that the [**]
and the [**] shall be the sole intellectual property of Customer with no
limitation on its use, commercially or otherwise, except as provided in
Section 16(c) above. Notwithstanding the foregoing, Customer agrees, and will
cause any [**] to agree, that no intellectual property arising from the [**] or
pertaining to the [**] shall in any way prevent NxStage or its affiliates,
agents or representatives from [**] and commercializing another [**] and related
technology. It is further understood, without limiting the foregoing, that
neither Customer nor any [**] nor any of their respective affiliates, agents or
representatives shall seek to obtain license fees, damages or equitable remedies
against NxStage or its affiliates, customers, manufacturers, distributors,
agents or representatives relating to such intellectual property or any
infringement thereof. Likewise, neither NxStage nor any of its affiliates,
agents or representatives, including any [**] or manufacturer working with
NxStage on [**] and/or commercializing another [**] and related technology,
shall seek to obtain license fees, damages or equitable remedies against
Customer and/or any of its affiliates, customers, manufacturers, distributors,
agents or representatives relating to such intellectual property or any
infringement thereof. Nothing herein shall be construed to prevent NxStage from
asserting or enforcing any of its intellectual property against [**]
manufacturers, and/or distributors of systems and devices that perform
extracorporeal blood treatment.

17. FORCE MAJEURE

Neither NxStage nor Customer will be liable for any failure to perform under
this Agreement, including any failure or delay in delivering Products, that is
caused by any event or condition not within the control of either party which
prevents, in whole or in material part, the performance by one of the parties of
its obligations hereunder, such as an act of government, war or related actions,
raw materials shortages, interruptions in transportation, civil insurrection,
riot, sabotage, strike, epidemic, fire, flood, windstorm, or similar event
(hereinafter referred to as an event of “Force Majeure”). If an event of Force
Majeure occurs, NxStage shall allocate Products and training capacity to the
Authorized Customer Locations on a first-priority basis consistent with
Customer’s and the Authorized Customer Locations’ then-current share of
NxStage’s equipment field base that has been purchased, and consistent with the
then-effected prescription items included in Customer’s and each Authorized
Customer Locations’ Monthly Dialysis Supplies orders.



--------------------------------------------------------------------------------

18. CONFIDENTIALITY

Prior to entering into this Agreement, NxStage and Customer entered into a
Confidential Disclosure Agreement effective February 4, 2004, as amended
effective October 19, 2004, and as may be revised from time to time upon written
agreement between the parties (collectively referred to as the “CDA”). NxStage
and Customer represent and warrant that the CDA shall be effective throughout
the Term, and that the obligations of the parties to protect the confidentiality
of the Confidential Information (as defined in the CDA) shall survive for a
period of [**] years from the date of termination of this Agreement or the date
of the last disclosure of Confidential Information, whichever is later. Each
party also represents and warrants that throughout the Term said party shall be
and shall remain in compliance with all provisions of the CDA. Customer agrees
that the CDA shall not apply to the purchase and delivery of any Products in the
ordinary course of business pursuant to the terms and conditions of this
Agreement; provided that to the extent any Confidential Information is exchanged
between the parties in connection with the purchase and delivery of any Products
pursuant to the terms and conditions hereof, the CDA shall apply to any and all
such Confidential Information.

19. USE OF NAME

Notwithstanding the provisions of Section 18, NxStage may refer to Customer as a
“customer” without Customer’s prior written consent and Customer may refer to
NxStage as a “supplier” without NxStage’s prior written consent. Both parties
must obtain the other’s prior written consent to use the other party’s name in
promotional materials.

20. COMPLIANCE WITH LAWS

Each party represents and warrants that throughout the Term said party shall be
and shall remain in compliance with all applicable federal, state, and local
laws, except to the extent that any noncompliance would not have a material
adverse effect on such party’s ability to perform under this Agreement.

21. INSURANCE

NxStage shall, during the Term and for a period of six (6) years following the
termination or expiration of this Agreement, maintain product liability
insurance for the Products. The insurance must have minimum limits of at least
five million dollars ($5,000,000) per occurrence.

NxStage shall, during the Term and for a period of three (3) years following the
termination or expiration of this Agreement, maintain comprehensive general
liability insurance and broad form contractual liability insurance to cover
claims related to its premises and operations, personal injuries, property
damage and independent contractors. The insurance must have minimum limits of at
least one million dollars ($1,000,000) per occurrence.

Simultaneously with the execution of this Agreement, NxStage shall provide to
Customer certificates of insurance, issued by a company or companies reasonably
acceptable to Customer, evidencing the existence of the insurance required to be
maintained pursuant to this Section 21 and providing that Customer is an
additional insured under such policies. NxStage agrees to provide at least
thirty (30) days notice of the expiration or cancellation of any insurance
required by this Section 21. Any limits on NxStage’s insurance coverage shall
not be construed to create a limit on its liability with respect to any of its
obligations hereunder.

22. INDEMNIFICATION

(a) Indemnification of Customer. NxStage agrees to indemnify, defend and hold
harmless Customer and its affiliates and each of their respective officers,
directors, employees, agents, successors



--------------------------------------------------------------------------------

and assigns (each, a “Customer Indemnity”) from any and all third party claims,
demands, actions, losses, proceedings, expenses, damages, liabilities, costs,
expenses (including reasonable attorney’s fees and costs) and judgments
(collectively, “Losses”) arising out of (i) any injury or damage caused by any
design or manufacturing defect of the Products covered under this Agreement when
such Products are used in accordance with NxStage User’s Guides and package
inserts, (ii) the negligent acts or omissions of NxStage or its employees or
agents, (iii) any claim or allegation that the use of the Products in accordance
with the terms of this Agreement and with then-current Product user’s guides or
instructions for use infringes upon any United States intellectual property
right of any third party, and (iv) any breach by NxStage of its representations,
warranties and covenants hereunder; provided in each case that such indemnity
shall not apply to the extent any Losses arise out of the negligence or willful
misconduct of any Customer Indemnity or its patients.

(b) Indemnification of NxStage. Customer agrees to indemnify, defend and hold
harmless NxStage and its affiliates and each of their respective officers,
directors, employees, agents, successors and assigns (each, a “NxStage
Indemnity”) from any and all third party Losses arising out of (i) the negligent
acts or omissions of Customer or its employees or agents or (ii) any breach by
Customer of its representations, warranties and covenants hereunder; provided in
each case that such indemnity shall not apply to the extent any Losses arise out
of the negligence or willful misconduct of any NxStage Indemnity.

23. NOTICES

All notices required or permitted to be given hereunder shall, unless expressly
provided otherwise, be in writing, properly addressed, and delivered by hand,
certified or registered mail, postage prepaid, or overnight courier with
instructions for overnight delivery, to the parties at their notice address set
forth in this Agreement. A notice will be deemed effective as indicated: (a) if
in writing and delivered in person, on the date it is delivered, or one day
following delivery to an overnight courier with instructions for overnight
delivery; or (b) if sent by certified or registered mail (airmail if overseas)
(return receipt requested) five (5) days after deposit in the US mails. NxStage
or Customer may change its notice address by providing notice thereof in
accordance with this Section 23.

Notices should be sent to the following addresses:

DaVita Health Care Partners Inc.

900 7th Street, NW Suite

Washington, DC 20001

Attention: Group Vice President

With a copy to DaVita General Counsel at the following address:

DaVita Health Care Partners Inc.

2000 16th Street

Denver, Colorado 80202

Attention: Chief Legal Officer

NxStage Medical, Inc.

President, North America

350 Merrimack Street

Lawrence, MA 01843

With a copy to NxStage’s General Counsel at the same address.



--------------------------------------------------------------------------------

24. OPEN RECORDS

To the extent required by §1861(v)(1)(I) of the Social Security Act, the parties
will allow (and will ensure that their agents and contractors allow) the U.S.
Department of Health and Human Services, the U.S. Comptroller General and their
duly authorized representatives, access to this Agreement and related invoices
necessary to verify the nature and extent of costs incurred.

25. TERMINATION

If one of the parties hereto becomes the subject of bankruptcy proceedings,
becomes operated by a receiver, makes an assignment for the benefit of
creditors, or loses its eligibility to bill for services under the Medicare or
Medicaid programs, then the other party hereto, may, at its option, terminate
this Agreement. In addition, except as otherwise provided herein, either party
hereto may terminate this Agreement as follows: (a) [**] in the event of a
breach by the other party hereto of any of its covenants and obligations set
forth in Section 18 of this Agreement; or (b) upon [**] days prior written
notice to the other party hereto, in the event of a breach, as determined by the
non-breaching party in its reasonable discretion, by the other party of any
representation, warranty, covenant or obligation of the other party hereto
contained in this Agreement (other than the covenants and obligations set forth
in Section 18 of this Agreement), and the other party hereto fails to cure such
breach within [**] days following the date of such notice. Upon termination,
NxStage shall be obligated to continue to sell to Customer and each Authorized
Customer Location Monthly Dialysis Supplies at pricing and on terms consistent
with those provided by NxStage to its other customers buying similar quantities
as Customer and the Authorized Customer Locations in the aggregate, for so long
as the Authorized Customer Locations have patients using the System One for
chronic home hemodialysis therapy, up to a maximum of [**] years from the
original purchase date of each System One. Termination of this Agreement will
not release either party hereto from any liability or obligation which, at the
time of such termination, has already accrued or which thereafter may accrue in
respect to any act or omission of any party hereto prior to such termination,
nor will any such termination affect in any way the survival of any right, duty
or obligation of any party hereto, which is expressly stated elsewhere in this
Agreement to survive the termination.

26. LIMITATION OF LIABILITY

In no event will NxStage’s total liability to Customer and the Authorized
Customer Locations collectively under this Agreement, including all Schedules
hereto, exceed Customer’s and the Authorized Customer Locations’ then current
[**] for purchased Systems (measured at the time the payment owed by NxStage to
Customer and the Authorized Customer Locations hereunder is definitively
ascertained); provided that such [**] is calculated in good faith and in
accordance with generally accepted accounting standards.

27. ENTIRE AGREEMENT, AMENDMENT, ASSIGNMENT AND GOVERNING LAW

This Agreement and the Schedules and Exhibits referred to in this Agreement
contain the entire agreement between NxStage and Customer relating to the
subject matter hereof and supersede and replace all prior negotiations,
representations, warranties, correspondence and covenants of the parties not set
forth in this Agreement, including the First Amended Agreement and that certain
term sheet between the parties dated March 1, 2013. Any conflicting or
additional terms contained in any purchase order or other document submitted by
Customer shall not be valid unless signed by the Chief Financial Officer or
Chief Executive Officer of NxStage. Any amendment to this Agreement shall only
be effective if agreed to in writing by a duly authorized officer of both
parties and referencing an intent to amend this Agreement, and in the case of
NxStage, if signed by the Chief Financial Officer or Chief Executive Officer of
NxStage. This Agreement will be governed by the laws of the State of Delaware,
without regard to its conflicts of laws principles and may not be assigned in
whole or in part by either party without prior written consent of the other,
except that if NxStage consents to any transfer of Products by Customer to a



--------------------------------------------------------------------------------

third party pursuant to the terms of Section 4 above, such third party shall
have the right (a) to continue to receive service for the System One(s)
transferred by Customer on terms consistent with the terms set forth in Schedule
C - Warranty; Service; and Recalls hereof, and (b) to continue to purchase
Monthly Dialysis Supplies at pricing and on terms consistent with those provided
to other NxStage customers buying similar quantities, for so long as such third
party has patients using the transferred System One(s) for chronic home
hemodialysis therapy. Except with respect to such rights, such third party shall
have no other rights hereunder. Notwithstanding the above, this Agreement shall
survive a change-in-control of either party, or the sale of substantially all of
the business related to this Agreement by either party, and may be assigned by
Customer or NxStage to any of its affiliates; provided that as a condition to
such an assignment, this Agreement shall be guaranteed by Customer or NxStage
respectively. Those provisions which are intended to survive the termination of
this Agreement, including Sections 4, 6, 7, 8, 9, 11, 12, 13, and 16 through 36
shall survive termination. Nothing in this Agreement is intended or shall be
construed to confer upon any individual or entity other than NxStage and
Customer and their respective successors and assigns, any remedy or claim under
or by reason of this Agreement of any term, covenant or condition hereof, as a
third party beneficiary or otherwise other than any individual or entity
entitled to indemnification under Section 22 of this Agreement, subject in all
cases to the limitation of liability set forth in Section 26 of this Agreement.

28. NO AGENCY OR PARTNERSHIP

Nothing contained in this Agreement, including any Schedule or Exhibit hereto,
shall be construed to permit any party hereto or any employee of a party hereto
to act as an agent or employee of the other. This Agreement does not create a
joint venture or partnership between NxStage and Customer, instead such parties
shall be construed as independent contractors.

29. SEVERABILITY

In the event any one or more of the provisions contained in this Agreement shall
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, provided however if any such term is an
essential element of this Agreement without which either party would not have
entered into this Agreement, the parties shall promptly negotiate in good faith
a replacement therefor, failing which this Agreement may be terminated by either
party.

30. NO WAIVER

No failure or delay on the part of either party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

31. PUBLICITY

No publicity release or announcement concerning this Agreement or the
transactions contemplated hereby shall be made without advance written approval
thereof by NxStage and Customer. NxStage and Customer agree to cooperate in
issuing any press release or other public announcement concerning this Agreement
or the transactions contemplated hereby. NxStage and Customer shall each furnish
to the other drafts of all such press releases or announcements prior to their
release. Nothing contained in this Section 31 shall prevent any party from
making any disclosures required under the Securities Exchange Act of 1934 or
under the rules and regulations of any national securities exchange on which
such party’s shares of capital stock are listed; provided however, that if this
Agreement is required to be publicly filed,



--------------------------------------------------------------------------------

the party obligated to file shall endeavor in good faith to obtain the consent
of the other party hereto with respect to the form of the document to be filed
and a request for confidential treatment of all sensitive business terms
contained herein.

32. INTERPRETATION; COUNTERPARTS; PDF/FACSIMILE SIGNATURES AND JOINT PREPARATION

All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement. Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine, or neuter as the context requires. The words “include”,
“includes” and “including”, and words of similar import, shall be deemed to be
followed by the phrase “without limitation”. Unless the context expressly by its
terms requires otherwise, (a) any reference to any law herein shall be construed
as referring to such law as from time to time enacted, repealed or amended,
(b) any reference herein to any individual or entity shall be construed to
include such individual’s or entity’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
conferred to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Sections, Schedules, or
Exhibits shall be construed to refer to Sections, Schedules, or Exhibits of this
Agreement. This Agreement may be executed in any number of counterparts and any
party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become binding when one or more counterparts taken together shall have been
executed and delivered by each of the parties hereto. The parties hereto agree
that facsimile or PDF transmission of original signatures shall constitute and
be accepted as original signatures. Each party hereto (i) has participated in
the preparation of this Agreement; (ii) has read and understands this Agreement;
and (iii) has been represented by counsel of its own choice in the negotiation
and preparation of this Agreement. Each party hereto represents that this
Agreement is executed voluntarily and should not be construed against any party
hereto solely because it drafted all or a portion hereof. Customer represents
that it has the authority to enter into this Agreement on behalf of all of the
Authorized Customer Locations, and that all such Authorized Customer Locations
shall be bound by the terms hereof.

33. REMOVAL/DISCONTINUATION OF PRODUCT EVENT

NxStage may not remove or stop providing any Product(s) listed on Schedule B,
unless it (a) provides Customer with at least [**] days advance written notice
of any such Product(s) it intends on removing from Schedule B or no longer
providing, as applicable, and the effective date of such event and (b) removes
any such Product(s) from [**] of its agreements with its customers or stops
providing any such Product(s) to all of its customers.

34. ARBITRATION

Any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, shall be finally resolved by confidential
binding arbitration. The parties hereto shall mutually select one arbitrator, or
if the parties are unable to agree, the American Arbitration Association (the
“AAA”) shall select such arbitrator. The arbitration shall be governed by the
Commercial Arbitration Rules of the AAA then in effect. The place of arbitration
shall be New Castle County, Delaware. The arbitrator’s authority to grant relief
shall be subject to the United States Arbitration Act at 9 U.S.C. 1-16 et seq.
(the “Arbitration Act”), the provisions of this Agreement, and the ABA-AAA Code
of Ethics for Arbitrators in Commercial Disputes. The arbitrator shall determine
the rights and obligations of the parties according to the substantive and
procedural laws of the State of Delaware. The arbitrator shall



--------------------------------------------------------------------------------

have no power or authority to make awards or issue orders of any kind or amount
other than as expressly permitted by this Agreement. The decision of the
arbitrator shall follow the plain meaning of the relevant documents. The
decision of and award by the arbitrator shall be final, binding and conclusive
upon such parties. Judgment upon any award rendered by the arbitrator may be
entered in any court having jurisdiction. All post award proceedings shall be
governed by the Arbitration Act.

35. ADDITIONAL PRODUCTS

During the Term, NxStage shall provide to Customer and the Authorized Customer
Locations the right to purchase and/or lease all products manufactured,
licensed, sold or distributed by NxStage or any of its affiliates (including
products and product lines acquired by NxStage or any of its affiliates as a
result of an acquisition, merger or other transaction involving NxStage or any
of its affiliates) that: (a) are indicated for the treatment of chronic renal
failure in the home setting, (b) are or that become Commercially Available and
which are not already covered by this Agreement or by any other agreement,
whether written or oral, between the parties, and (c) in the case of products
and product lines acquired by NxStage or any of its affiliates as a result of an
acquisition, merger or other transaction involving NxStage or any of its
affiliates, NxStage is not restricted by the terms of any agreement relating to
such acquired products or product lines entered into prior to the acquisition by
NxStage or any of its affiliates of such products or product lines, or pursuant
to any regulatory order or consent decree, from selling such products and
product lines to Customer and the Authorized Customer Locations (such products
are collectively referred to as “Additional Products” and individually as an
“Additional Product”). NxStage shall endeavor in good faith to include Customer
in NxStage’s then-current market release processes for FDA cleared products that
are not yet Commercially Available, but which are indicated for the treatment of
chronic renal failure in the home setting. NxStage shall include Customer in all
of its and its affiliates’ distributions of customer announcements regarding
NxStage’s or its affiliates’ current, new or forthcoming Additional Products.
NxStage shall offer or cause any of its affiliates to offer any such Additional
Product(s) to Customer and the Authorized Customer Locations at a purchase price
and on such terms and conditions as are negotiated by NxStage and Customer in
good faith. NxStage covenants and agrees that it shall only make an offer for
the sale of any Additional Product(s) to Customer’s Vice-President of Clinical
Operations, Chief Medical Officer, Group Vice-President, or Vice-President of
Home Therapies or equivalent position, and not to any Authorized Customer
Location directly. If NxStage or one of its affiliates acquires any Additional
Product(s) as a result of an acquisition, merger or other transaction involving
NxStage or any of its affiliates with an individual or entity with which
Customer or an Authorized Customer Location, as applicable, already has a
written purchase or rebate arrangement (a “Prior Agreement”), NxStage covenants
and agrees that it shall continue to abide by the pricing and rebate provisions
of such Prior Agreement or if Customer requests, such Additional Product(s)
shall be included in this Agreement on terms to be negotiated and determined by
the parties as provided in this Section 35.

36. AUDIT RIGHT

If Customer: (a) disagrees with any computation or statement delivered by
NxStage to Customer with respect to the Active NxStage Home Patient Census (as
defined in Section 1 of Schedule B-5 - Additional Product Discount [**]) (each,
a “Disputed Statement”) or (b) wants to ensure NxStage’s compliance with the
[**] (as defined in Section 1 of Schedule D - Preferred Relationship), Customer
may: (i) in the case of a Disputed Statement have a nationally recognized
independent accounting firm selected by Customer (the “Customer Firm”) audit
such Disputed Statement, at Customer’s sole cost and expense, within [**] days
after the receipt of such Disputed Statement or (ii) in the case of ensuring
NxStage’s compliance with the [**], have the Customer Firm commence an audit of
the [**], at Customer’s sole cost and expense, within [**] during the Term;
provided that Customer must provide NxStage at least [**] days advance written
notice of any such audit, and provided further that, Customer shall only have
the right to have the Customer Firm audit the [**] during the Term. Any audit of
NxStage’s compliance with the [**] (and of



--------------------------------------------------------------------------------

the calculation of any [**] (as defined in Section 1 of Schedule D - Preferred
Relationship) or any Disputed Statement may cover no more than the [**] period
prior to any such audit. Customer will direct the Customer Firm to render a
determination within [**] days of the commencement of the audit, and NxStage and
Customer and each of their respective agents and employees will cooperate with
the Customer Firm during its engagement. The Customer Firm shall execute a
confidentiality agreement in a form reasonably acceptable to NxStage and
Customer. The Customer Firm shall conduct any such audit during NxStage’s normal
business hours or at such other times as may be mutually agreed to by the
parties. In the event the Customer Firm’s audit in the case of: (A) any Disputed
Statement results in a number different from that set forth in any such Disputed
Statement or (B) ensuring compliance with the [**] identifies a failure by
NxStage to comply with the [**], Customer shall deliver a written notice (an
“Objection Notice”) to NxStage setting forth in detail any and all items of
disagreement discovered in connection with any such audit and provide to NxStage
a copy of all written materials received by Customer from the Customer Firm in
connection with the audit that do not include any Confidential Information. If
NxStage does not object to an Objection Notice within [**] days of its receipt
of such Objection Notice, then NxStage will, as applicable, (I) make any payment
owed relating to a Disputed Statement, (II) make any required payment of the
[**] to Customer, or (III) offer to Customer the [**] (as defined in Section 1
of Schedule D -Preferred Relationship) within [**] days of NxStage’s receipt of
such Objection Notice. If in the case of any audit of any Disputed Statement
Customer does not deliver an Objection Notice within [**] days of the completion
of the audit, the calculations set forth in any such Disputed Statement shall be
deemed final, conclusive and binding on the parties. If in the case of any audit
of the [**], Customer does not deliver an Objection Notice within [**] days of
the completion of such audit, the [**] for such audited period shall be deemed
to have been satisfied. NxStage and Customer will use their commercially
reasonable efforts to resolve any disagreements relating to any Disputed
Statement or the [**] following NxStage’s receipt of an Objection Notice, but if
they do not obtain a final resolution within [**] days after NxStage has
received an Objection Notice, then either NxStage or Customer may refer the
items in dispute to a nationally recognized independent public accounting firm
as to which Customer and NxStage mutually agree (the “Firm”), to resolve any
remaining disagreements. NxStage and Customer will direct the Firm to render a
determination within [**] days of the commencement of the audit, and NxStage and
Customer and each of their respective agents and employees will cooperate with
the Firm during its engagement. The determination of the Firm will be conclusive
and binding upon NxStage and Customer, and NxStage or Customer, as applicable,
will make any payment owed or issue any credit (including the [**]) to the other
party pursuant hereto or NxStage will offer to Customer the [**], as applicable,
within [**] days of the Firm’s determination. The Firm shall execute a
confidentiality agreement in a form reasonably acceptable to NxStage and
Customer. With respect to any audit to ensure compliance with the [**], if it is
finally resolved by the parties hereto or determined by the Firm that NxStage is
not in compliance with the [**] by more than [**] then NxStage shall: (x) be
responsible for [**] of the out-of-pocket costs and expenses of any such audit,
including the costs and expenses of the Firm and (y) reimburse Customer for [**]
reasonable out-of-pocket costs and expenses incurred by Customer in connection
with the initial audit by the Customer Firm, including the costs and expenses of
the Customer Firm. With respect to any audit to ensure compliance with the [**],
if it is finally resolved by the parties hereto or determined by the Firm that
NxStage is in compliance with the [**] within [**] then Customer shall be
responsible for [**] of the out-of-pocket costs and expenses of any such audit,
including the costs and expenses of the Firm. With respect to any audit of any
Disputed Statement and not related to the [**], NxStage and Customer shall bear
that percentage of the fees and expenses of the Firm equal to the proportion of
the dollar value of the unresolved disputed issues determined in favor of the
other party hereto. NxStage covenants and agrees that in the event it is
determined through any audit conducted pursuant to this Section 36 that NxStage
is a party to any agreement or arrangement with a third party which includes any
of the Products covered by this Agreement that is not in compliance with the
[**] (a “Non-Compliant Agreement”) NxStage shall (1) pay to Customer in the form
of a credit to be applied against future purchases hereunder, an amount equal to
the [**]; (2) amend any such Non-Compliant Agreement to bring the [**] such
Non-Compliant Agreement



--------------------------------------------------------------------------------

into compliance with the [**] as soon as it can be amended per its terms, and
(3) pay to Customer any MFN Rebate thereafter owed relating to any such
Non-Compliant Agreement until such time as such Non-Compliant Agreement is
amended per its terms so as to be in compliance with the [**].

37. ADDITIONAL NXSTAGE COVENANTS

(a) Notice of [**]. NxStage shall promptly notify Customer of [**] any Product
and explain to Customer the impact [**] may have on Customer’s or any Authorized
Customer Locations’, as applicable, use of any such affected Product, it being
understood that nothing herein shall limit in any way the need for all users of
each Product to read the labeling associated with each such Product as then in
effect.

(b) Notice of [**]. NxStage shall promptly notify Customer of any [**] (at
NxStage’s reasonable discretion) [**] which demonstrates on or after the
Effective Date that (i) [**] (it being understood that such notification
obligation shall not relate to the manner in which a physician may choose to
prescribe therapy with such Product) which renders [**] or (ii) [**] (each, a
“[**]”). Customer, upon receipt of a notice of a [**] with respect to [**] shall
have the right, in its sole and absolute discretion, to [**] at a time and
location to be mutually agreed to by Customer and NxStage, but in no event later
than [**] days after the receipt of such notice, a [**] subject to such [**];
provided that any such [**] shall be [**] set forth in a written amendment
mutually agreed to by the parties hereto; and provided further that so long as
any such [**] is consistent with the [**] (to the extent that it may then be in
effect), nothing in this Section 37(b) shall require NxStage to: (A) offer a
[**] to Customer with respect to any such [**] that is [**] offered by NxStage
with respect to any such [**] to any individual or entity that is not a party
hereto or (B) agree to any [**] that is not commercially reasonable for
NxStage’s business.

38. COMPLIANCE WITH [**]

(a) During the Term, NxStage shall abide by the following [**] which are
attached as Exhibit C hereto: (a) [**] provided that [**] covering such
activities and NxStage may use information included on the NxStage patient
prescription to [**], (b) [**], (c) [**], (d) [**], provided that [**] will not
apply so long as NxStage [**], (e) [**], (f) [**], and (g) [**] (collectively,
the “[**]”).

(b) Notwithstanding Section 38(a), NxStage shall have no obligation to abide by
any term of the [**] that is in conflict with any term of this Agreement.
Customer shall provide notice to NxStage of any violation of Section 38(a), as
determined by Customer in its reasonable discretion, and NxStage shall take
Reasonable and Corrective Action (as defined below). NxStage’s failure to take
Reasonable and Corrective Action within [**] days (which period may be extended
in the event NxStage is working in good faith to take Reasonable and Corrective
Action but requires more than [**] days to complete such action) of receiving
notice of any violation of Section 38(a) from Customer shall be considered a
breach of this Agreement entitling Customer, as its [**] to [**] terminate this
Agreement. For purposes of this Agreement, “Reasonable and Corrective Action”
shall mean a [**] consisting of an action or actions designed to [**].
Notwithstanding the foregoing, if NxStage commits a [**] of this Section 38(a),
Customer shall have the right to [**] terminate this Agreement and seek any and
all remedies available to it at law or in equity, including damages, subject to
the other provisions hereof, [**]. For purposes of this Section 38, the term
[**] means taking an action [**]. NxStage represents and warrants to Customer
that it will use commercially reasonable efforts to inform and advise each of
its employees or agents whose duties or responsibilities may implicate or
otherwise involve any of the matters set forth in this Section 38 of the terms
and conditions of this Section 38.



--------------------------------------------------------------------------------

39. APPROVAL OF [**]

(a) During the Term, NxStage shall obtain Customer’s prior written approval,
which will not be unreasonably withheld of: (i) [**] and (ii) all [**] that are
in the cases of subparagraphs (i) and (ii) related to any [**] NxStage or any of
its affiliates, including the [**] (the “[**]”), that are [**] NxStage to:
(A) [**] (it being understood that the provisions of this Section 39 relating to
the [**] shall not apply to any [**] that are [**] NxStage to any [**]), (B) any
[**] (specifically excluding [**]), (C) any [**] (as defined below) while at a
[**], or (D) any [**] that is or has been using any [**]. For purposes of this
Section 39, “[**]” shall mean any [**] Customer or any of its affiliates.

(b) Customer’s Vice President, [**] agrees to use his or her commercially
reasonable efforts to notify NxStage of his or her decision with respect to the
approval of the [**] within [**] business days following the receipt of a
request by NxStage to approve the [**]; provided that if Customer’s Vice
President, [**] fails to notify NxStage of his or her decision with respect to
the approval of the [**] within such [**] business day period, such request to
approve the [**] will be deemed denied. If Customer’s Vice President, [**] does
not approve any [**], he or she shall provide to NxStage the reason(s) for
non-approval and, whenever possible, what would be reasonably required for
subsequent approval, as determined by Customer in its sole and absolute
discretion.

(c) Customer shall provide notice to NxStage of any breach of this Section 39,
as determined by Customer in its reasonable discretion, and NxStage shall take
Reasonable and Corrective Action. NxStage’s failure to take Reasonable and
Corrective Action within [**] days (which period may be extended in the event
NxStage is working in good faith to take Reasonable and Corrective Action but
requires more than [**] days to complete such action) of receiving notice of any
breach of this Section 39 from Customer shall be considered a breach of this
Agreement entitling Customer, as its [**], to [**] terminate this Agreement.
Notwithstanding the foregoing, if NxStage commits a [**] of this Section 39,
Customer shall have the right to [**] terminate this Agreement and seek any and
all remedies available to it at law or in equity, including damages, subject to
the other provisions hereof, [**]. For purposes of this Section 39, the term
[**] means taking an action [**]. NxStage represents and warrants to Customer
that it will use commercially reasonable efforts to inform and advise each of
its employees or agents whose duties or responsibilities may implicate or
otherwise involve any of the matters set forth in this Section 39 of the terms
and conditions of this Section 39.

(d) Notwithstanding Section 39(a), Customer agrees that the following items
shall not be subject to Customer’s approval requirement with respect to [**]:
(i) [**] that NxStage believes in its sole reasonable discretion to be part of
its [**] for use of its [**], provided that NxStage agrees to use commercially
reasonable efforts to provide such [**] to Customer no later than when NxStage
provides such [**] of NxStage, (ii) [**] related to NxStage [**] that are not
directed exclusively at [**] and (iii) [**] not related to [**] that are
provided to a [**] directly from NxStage (and, if such [**] are related to [**]
without any inducement from NxStage or any of its affiliates) and such [**].

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED NATIONAL SERVICE PROVIDER
AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and effective as of the Effective Date.

 

CUSTOMER: DAVITA HEALTHCARE PARTNERS INC. By:  

/s/ LeAnne Zumwalt

Name:   LeAnne Zumwalt Title:   Group VP NXSTAGE: NXSTAGE MEDICAL, INC. By:  

/s/ Jeffrey H. Burbank

Name:   Jeffrey H. Burbank Title:   CEO



--------------------------------------------------------------------------------

Exhibit A

Cycler Log File Decoding Document

[**]



--------------------------------------------------------------------------------

Exhibit B

[**] Example

[**]

1 page was omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

Exhibit C

[**]

[**]

29 pages were omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

Schedule A

Authorized Customer Locations

[**]

4 pages were omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

Schedule B

Program and Pricing



--------------------------------------------------------------------------------

Schedule B

(References to Schedule B within the Agreement, include references to Schedules
B-1, B-2, B-3, B-4 and B-5)

Unless otherwise noted in this Schedule B, the pricing for each Product set
forth on this Schedule B is only valid for [**] patients of the Authorized
Customer Locations for which NxStage has received a Patient Prescription Monthly
Standing Order signed by a physician during the Term. This Schedule B sets forth
the pricing, discounts, rebates and other payment terms related to the purchase
or rental, as applicable, of the System One (including Cycler and PureFlow SL,
or Cycler, Warmer and Stand, as the case may be), the Monthly Dialysis Supplies,
and other related supplies as set forth herein.

Schedule B-1

Chronic Outpatient Therapy

Monthly Dialysis Supplies

 

  1. Monthly Dialysis Supplies Pricing

The pricing set forth in the table below titled “NxStage Price List - Monthly
Dialysis Supply Packages” applies to the purchase of Monthly Dialysis Supplies
each month for System One patients of each Authorized Customer Location that
have a Patient Prescription Monthly Standing Order. Monthly Dialysis Supplies
for each patient of each of the Authorized Customer Locations will be shipped
each month to such patient based on the prescribed frequency and the inventory
needs of such patient, as reported by such patient to NxStage’s customer service
department. As set forth in the table below titled “NxStage Price List - Monthly
Dialysis Supply Packages”, the pricing on Customer’s monthly invoice for Monthly
Dialysis Supplies will be calculated based on the Active NxStage Chronic Patient
Census (as defined below) for each Authorized Customer Location, on a per
Authorized Customer Location basis, at the end of the immediately preceding
month. For purposes of this Schedule B, “Active NxStage Chronic Patient Census”
shall be defined to mean for each Authorized Customer Location, as of the end of
each calendar month during the Term, the number of [**] patients at such
Authorized Customer Location that have an active Patient Prescription Monthly
Standing Order and are then receiving dialysis with the System One. The Active
NxStage Chronic Patient Census shall not include patients prescribed to receive
therapy with the System One in connection with an evaluation of daily therapy,
home therapy or the System One (such as under NxStage’s “Experience the
Difference” program). In addition, for purposes of this Schedule B-1 only, the
Active NxStage Chronic Patient Census shall not include patients subject to a
New Agreement.

The PureFlow SL pricing set forth in the table below titled “NxStage Price List
- Monthly Dialysis Supply Packages” is only valid where a patient’s incoming
water quality meets panel 1 and panel 2 of the EPA Safe Drinking Water Act.
Customer shall provide reasonable evidence of incoming water quality to NxStage
upon NxStage’s reasonable request. The PureFlow Express (Bags) pricing set forth
in the table below titled “NxStage Price List - Monthly Dialysis Supply
Packages” is only valid for patients within [**] miles of the applicable
Authorized Customer Location responsible for that patient’s care. If a patient
is more than [**] miles from the applicable Authorized Customer Location
responsible for that patient’s care, additional charges to be mutually agreed to
by NxStage and Customer may apply to the PureFlow Express (Bags) pricing set
forth in the table below titled “NxStage Price List - Monthly Dialysis Supply
Packages”.



--------------------------------------------------------------------------------

Schedule B-1 (continued)

Chronic Outpatient Therapy Agreement

Monthly Dialysis Supplies

The table below sets forth the pricing for the Monthly Dialysis Supplies based
on each Authorized Customer Locations’ Active NxStage Chronic Patient Census and
the prescribed treatment frequency and fluid volume of each such Authorized
Customer Locations’ patients. For purposes of the table below, “EOD” means every
other day.

NxSTAGE PRICE LIST — MONTHLY DIALYSIS SUPPLY PACKAGES*

 

                      [**]  

Part #

   Tx Freq &
Volume    [**]     [**]     [**]     [**]     [**]     [**]     [**]     [**]  

Discount off Contract Price

                    [**]     [**]     [**]     [**]     [**]     [**]  

PureFlow SL

  

PF-17-N-6-SUP

   6x week 17L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-20-N-4-SUP

   4x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-20-N-5-SUP

   5x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-20-N-6-SUP

   6x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-20-N-7-SUP

   7x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-20-N-E-SUP

   EOD 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

PF-25-N-4-SUP

   4x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-25-N-5-SUP

   5x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-25-N-6-SUP

   6x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-25-N-7-SUP

   7x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-25-N-E-SUP

   EOD 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

PF-30-N-4-SUP

   4x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-30-N-5-SUP

   5x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-30-N-6-SUP

   6x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-30-N-7-SUP

   7x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-30-N-E-SUP

   EOD 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

PF-35-N-4-SUP

   4x week 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-35-N-5-SUP

   5x week 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-35-N-6-SUP

   6x week 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-35-N-E-SUP

   EOD 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

PF-40-N-4-SUP

   4x week 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-40-N-5-SUP

   5x week 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-40-N-6-SUP

   6x week 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-40-N-E-SUP

   EOD 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

PF-50-N-4-SUP

   4x week 50L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-50-N-5-SUP

   5x week 50L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-50-N-6-SUP

   6x week 50L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-50-N-E-SUP

   EOD 50L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

PF-60-N-4-SUP

   4x week 60L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-60-N-5-SUP

   5x week 60L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-60-N-6-SUP

   6x week 60L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

PF-60-N-E-SUP

   EOD 60L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 



--------------------------------------------------------------------------------

                      [**]  

Part #

   Tx Freq &
Volume    [**]     [**]     [**]     [**]     [**]     [**]     [**]     [**]  

Discount off Contract Price

                    [**]     [**]     [**]     [**]     [**]     [**]  

EXPRESS (Bags)

                   

EX-15-N-4-SUP

   4x week 15L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-15-N-5-SUP

   5x week 15L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-15-N-6-SUP

   6x week 15L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-15-N-7-SUP

   7x week 15L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-15-N-E-SUP

   EOD 15L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

EX-20-N-4-SUP

   4x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-20-N-5-SUP

   5x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-20-N-6-SUP

   6x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-20-N-7-SUP

   7x week 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-20-N-E-SUP

   EOD 20L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

EX-25-N-4-SUP

   4x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-25-N-5-SUP

   5x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-25-N-6-SUP

   6x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-25-N-7-SUP

   7x week 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-25-N-E-SUP

   EOD 25L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

EX-30-N-4-SUP

   4x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-30-N-5-SUP

   5x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-30-N-6-SUP

   6x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-30-N-7-SUP

   7x week 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-30-N-E-SUP

   EOD 30L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

EX-35-N-4-SUP

   4x week 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-35-N-5-SUP

   5x week 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-35-N-6-SUP

   6x week 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-35-N-E-SUP

   EOD 35L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

EX-40-N-4-SUP

   4x week 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-40-N-5-SUP

   5x week 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-40-N-6-SUP

   6x week 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-40-N-E-SUP

   EOD 40L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

EX-45-N-4-SUP

   4x week 45L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-45-N-5-SUP

   5x week 45L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-45-N-6-SUP

   6x week 45L      [** ]      [** ]      [** ]      [** ]      [** ]      [**
]      [** ]      [** ] 

EX-45-N-E-SUP

   EOD 45L      [** ]      [** ]      [** ]      [** ]      [** ]      [** ]   
  [** ]      [** ] 

 

* [**]



--------------------------------------------------------------------------------

  2. Reserve Quantity Inventory Pricing

If at the time of the initial Patient Prescription Monthly Standing Order for
each patient, a reserve of [**] of Monthly Dialysis Supplies is required (the
“Reserve Quantity Inventory”), the pricing for such Reserve Quantity Inventory
shall be determined as set forth in the table below:

Reserve Quantity Inventory

(placed at the time of initial patient prescription)

 

[**]    [**] of the pricing set forth in the table above titled “NxStage Price
List - Monthly Dialysis Supply Packages” based on the Active NxStage Chronic
Patient Census achieved by the Authorized Customer Location managing such
patient and such patient’s prescribed treatment frequency and fluid volume [**]
   [**] of the pricing set forth in the table above titled “NxStage Price List -
Monthly Dialysis Supply Packages” based on the Active NxStage Chronic Patient
Census achieved by the Authorized Customer Location managing such patient and
such patient’s prescribed treatment frequency and fluid volume

 

  3. Pricing Eligibility Requirement.

Customer shall not be eligible for any discounts or rebates under this Schedule
B-1 unless (a) Customer is not in breach of any of the provisions of the
Agreement (taking into account any applicable cure period set forth in the
Agreement), and (b) Customer is current in all of its payment obligations to
NxStage, and no payment owed by Customer to NxStage hereunder is past due;
provided that the discounts or rebates set forth in this Schedule B-1 may be
earned if Customer’s past due undisputed invoices are less than [**] in total.
Amounts disputed in good faith by Customer pursuant to the provisions of Section
6 of the Agreement or any other agreement between NxStage and Customer shall not
impact Customer’s eligibility for any of the discounts or rebates set forth in
this Schedule B-1.

 

  4. New Authorized Customer Locations Pricing.

Upon the date on which a new Authorized Customer Location treats its [**] home
hemodialysis patient using the System (the “Initiation”), such Authorized
Customer Location shall be eligible for pricing on the Monthly Dialysis Supplies
based on an Active NxStage Chronic Patient Census of [**] patients as set forth
in the table above titled “NxStage Price List - Monthly Dialysis Supply
Packages” during the first [**] months following Initiation (the “Startup
Pricing”); provided that such new Authorized Customer Location must satisfy the
following two conditions to obtain such Startup Pricing:

(i) Commencing with [**] month in which Initiation of such new Authorized
Customer Location takes place through month [**] after Initiation of such new
Authorized Customer Location, such new Authorized Customer Location must
identify and submit Patient Prescription Monthly Standing Orders for at least
[**] eligible to be included in such Authorized Customer Location’s Active
NxStage Chronic Patient Census during such period.

(ii) Such new Authorized Customer Location must have at least [**] patients
eligible to be included in such Authorized Customer Location’s Active NxStage
Chronic Patient Census by the last day of month [**] following Initiation to
obtain the Startup Pricing commencing with month [**] through month [**] after
Initiation of such new Authorized Customer Location.

Commencing with month [**] after the Initiation of such new Authorized Customer
Location and each month thereafter or if the above conditions are not met by
such new Authorized Customer Location at any time during the time periods set
forth above, the pricing for the Monthly Dialysis Supplies for such new
Authorized Customer Location shall be based on the Active NxStage Chronic
Patient Census actually achieved by such new Authorized Customer Location in
each such month thereafter as set forth in the above table titled “NxStage Price
List - Monthly Dialysis Supply Packages”. NxStage shall in good faith extend the
Startup Pricing at a new Authorized Customer Location upon written request from
Customer; provided that Customer is and has been pursuing



--------------------------------------------------------------------------------

commercially reasonable efforts to secure Medicare home hemodialysis
certification since the treatment of its [**] home hemodialysis patient using
the System at such new Authorized Customer Location and such Medicare home
hemodialysis certification has not yet been received.

NxStage, for purposes of this Schedule B, will combine the Active NxStage
Chronic Patient Census of each Authorized Customer Location that is in any
geographical county, group of counties or subdivisions thereof in the
Continental U.S. and Hawaii set forth on Attachment B-1 to this Schedule B-1.



--------------------------------------------------------------------------------

Schedule B-2

Chronic Outpatient Therapy Agreement

Ancillary/Replacement Supplies

 

  1. ANCILLARY PRODUCTS AND CUSTOMER AUTHORIZATION

The pricing set forth in the table below titled “Ancillary/Replacement Supplies”
applies to all Ancillary/Replacement Supplies (as defined below) purchased by
Customer or any Authorized Customer Location during the Term. All purchases of
Ancillary/Replacement Supplies must be initiated by a valid purchase order.
NxStage will not ship any Ancillary/Replacement Supplies to any Authorized
Customer Location without the prior consent of such Authorized Customer
Location. For purposes hereof, “Ancillary/Replacement Supplies” means the
individual products set forth in the table below not explicitly included in
Monthly Dialysis Supplies or items the use of which exceeds any patient’s
applicable prescribed treatment frequency or is above standard usage levels.

ANCILLARY/REPLACEMENT SUPPLIES

 

Part Number

  

Category

  

Description

  

Quantity

   Purchase
Price  

ANC-101

   Consumables   

Replacement Priming Line with medication port

   30/Case      [** ] 

ANC-200

   Consumables   

Drain Line extension

   24/Case      [** ] 

CAR-124

   Consumables   

Cartridge w/o preattached dialyzer

   6/Case      [** ] 

CAR-170

   Consumables   

Cartridge Express

   6/Case      [** ] 

CAR-171

   Consumables   

Cartridge Express with anticoagulation line

   6/Case      [** ] 

CAR-172

   Consumables   

Cartridge Express with medication ports

   6/case      [** ] 

DTK-001

   Consumables   

Dialysate Test Kit

   100/Case      [** ] 

FWS-206-B

   Consumables   

Comfortmate™ Warmer Disposable w/ 6 MLA lines

   24/Case      [** ] 

FWS-209-B

   Consumables   

Comfortmate Warmer Disposable w/ 9 MLA lines

   24/Case      [** ] 

FWS-304

   Consumables   

Express Warmer Disposable w/ 4 MLA lines

   24/Case      [** ] 

FWS-308

   Consumables   

Express Warmer Disposable w/ 8 MLA lines

   24/Case      [** ] 

PAK-001

   Consumables   

PureFlow™ SL PAK

   Each      [** ] 

RFP-204

   Consumables   

Express Premixed Dialysate, 5L, Lactate 40 mEq/L, 1K

   2/Case      [** ] 

RFP-205

   Consumables   

Express Premixed Dialysate, 5L, Lactate 35 mEq/L, 3K

   2/Case      [** ] 

RFP-207

   Consumables   

Express Premixed Dialysate, 5L, Lactate 45 mEq/L, 1K

   2/Case      [** ] 

RFP-209

   Consumables   

Express Premixed Dialysate, 5L, Lactate 45 mEq/L, 2K

   2/Case      [** ] 

SAK-301

   Consumables   

PureFlow SL SAK, 60L Lactate 45 mEq/L, 1K

   2/Case      [** ] 

SAK-302

   Consumables   

PureFlow SL SAK, 60L Lactate 40 mEq/L, 1K

   2/Case      [** ] 

SAK-303

   Consumables   

PureFlow SL SAK - 50L Lactate 45 mEq/L, 1K

   2/Case      [** ] 

SAK-304

   Consumables   

PureFlow SL SAK - 60L Lactate 45 mEq/L, 2K

   2/Case      [** ] 

SAK-305

   Consumables   

PureFlow SL SAK - 40L Lactate 45 mEq/L, 1K

   2/Case      [** ] 

SAK-306

   Consumables   

PureFlow SL SAK - 50L Lactate 45 mEq/L, 2K

   2/Case      [** ] 

SAK-307

   Consumables   

PureFlow SL SAK - 50L Lactate 40 mEq/L, 1K

   2/Case      [** ] 

TNPK-204

   Consumables   

Ten cases of RFP-204

   10 Cases/Each      [** ] 

TNPK-205

   Consumables   

Ten cases of RFP-205

   10 Cases/Each      [** ] 

TNPK-207

   Consumables   

Ten cases of RFP-207

   10 Cases/Each      [** ] 

TNPK-209

   Consumables   

Ten cases of RFP-209

   10 Cases/Each      [** ] 



--------------------------------------------------------------------------------

NX0153-P

   Accessories   

Wheeled Base/Cycler Stand

   Each      [** ] 

NC1012

   Accessories   

Soft-sided Travel Case

   Each      [** ] 

NC1079

   Accessories   

Hard-sided Travel Case

   Each      [** ] 

NX2000-3

   Accessories   

PureFlow SL Wheeled Base

   Each      [** ] 

FW-300-1

   Accessories   

Express Fluid Warmer Accessory Kit

   Each      [** ] 

NX0642

   Accessories   

Cycler Base and Fluid Detection Sensor

   Each      [** ] 

NX0664

   Accessories   

Fluid Detection Sensor

   Each      [** ] 

APM517

   Accessories   

Molded Plastic Cycler Replica

   Each      [** ] 

NC1816-1**

   Packaging   

Cycler Packaging

   Each      [** ] 

NC3219**

   Packaging   

FW-200 Packaging

   Each      [** ] 

NX0601**

   Packaging   

FW-300 Packaging

   Each      [** ] 

NX0624**

   Packaging   

FW-300-1 Packaging

   Each      [** ] 

NC0742**

   Packaging   

Cycler Stand (NX0248-P) box

   Each      [** ] 

NC0380**

   Packaging   

IV pole shipping tube

   Each      [** ] 

NC2980**

   Packaging   

PureFlow SL Control Unit Packaging

   Each      [** ] 

NX0464**

   Packaging   

PureFlow Chassis Packaging

   Each      [** ] 

NC2320*

   Documentation   

NxStage System One Cycler Users Guide

   Each      [** ] 

NC2327*

   Documentation   

PureFlow SL Users Guide

   Each      [** ] 

NC1760

   Documentation   

Express Fluid Warmer User Guide (included in FW-300-1)

   Each      [** ] 

NC0118*

   Documentation   

ComfortMate Fluid Warmer User Guide

   Each      [** ] 

NC1344

   Documentation   

Troubleshooting Rinseback Tool

   Each      [** ] 

NX0232-R

   Replacement Parts - Cycler   

Jewel Box Computer

   Each      [** ] 

NX0740-A

   Replacement Parts - Cycler   

ConNxBox™ Computer (AT&T)

   Each      [** ] 

NX0740-S

   Replacement Parts - Cycler   

ConNxBox™ Computer (Sprint)

   Each      [** ] 

NC0746*

   Replacement Parts - Cycler   

USB thumb drive

   Each      [** ] 

NX0233*

   Replacement Parts - Cycler   

Phone line connection kit (splitter, cord, instructions)

   Each      [** ] 

NX0424

   Replacement Parts - Cycler   

Adapter Feet for Cycler on PureFlow SL without Cycler Base

   4/Pkg      [** ] 

NX0429-P

   Replacement Parts - Cycler   

Saline hook

   Each      [** ] 

NX0593

   Replacement Parts - Cycler   

Filter tilter

   Each      [** ] 

NX0248-01

   Replacement Parts - Cycler   

Table top stand and 4-hanger top for IV pole

   Each      [** ] 

NX0248-02

   Replacement Parts - Cycler   

IV pole

   Each      [** ] 

228

   Replacement Parts - Cycler   

4-hanger top for IV pole

   Each      [** ] 

NC1292

   Replacement Parts - Cycler   

Screws to attach pole to stand

   Each      [** ] 

NC0384

   Replacement Parts - Cycler   

Screws to attach hanger to pole

   Each      [** ] 

86,557,030

   Replacement Parts - Cycler   

0.5 meter Warmer (FW-200) cord

   Each      [** ] 

NX0599

   Replacement Parts - Cycler   

Express Fluid Warmer Bag Cover

   Each      [** ] 

NX0600

   Replacement Parts - Cycler   

Express Fluid Warmer Bottom Mount

   Each      [** ] 

NX0484

   Replacement Parts - Cycler   

Express Fluid Warmer Top Mount

   Each      [** ] 

NX0485

   Replacement Parts - Cycler   

Express Fluid Warmer Collapsible Pole

   Each      [** ] 

86,557,300

   Replacement Parts - PFSL   

1 meter Chassis Interconnect cord

   Each      [** ] 

NC3822

   Replacement Parts - PFSL   

Replacement air filter & guard cover

   Each      [** ] 

NC3823

   Replacement Parts - PFSL   

Replacement air filter & guard filter

   Each      [** ] 

NC0985

   Replacement Parts - PFSL   

John Guest Check Valve

   Each      [** ] 

NC1148

   Replacement Parts - PFSL   

Aerator Adapter 15/16-27 Male X 55/

   Each      [** ] 

NC1176

   Replacement Parts - PFSL   

12’ Power cord

   Each      [** ] 

NC1180

   Replacement Parts - PFSL   

Drain Saddle Valve

   Each      [** ] 

NC1196

   Replacement Parts - PFSL   

Diverter Aerator - Pull Down

   Each      [** ] 



--------------------------------------------------------------------------------

NX0305

   Replacement Parts - PFSL   

Water connection kit - under sink

   Each      [** ] 

NX0306

   Replacement Parts - PFSL   

20’ Drain Line Kit

   Each      [** ] 

NX0415

   Replacement Parts - PFSL   

Water connection kit - faucet

   Each      [** ] 

NX0416

   Replacement Parts - PFSL   

Water connection kit - washer hook up

   Each      [** ] 

NX0509

   Replacement Parts - PFSL   

USB cable (J1)

   Each      [** ] 

NX0513

   Replacement Parts - PFSL   

Control Unit adapter

   2/Case      [** ] 

NX0516

   Replacement Parts - PFSL   

PureFlow SL drain line replacement (NC0991 Raw)

   Each      [** ] 

NX0517

   Replacement Parts - PFSL   

Water Supply Line Replacement

   Each      [** ] 

NX2000-4*

   Replacement Parts - PFSL   

Pretreatment Kit (includes hookups, wtr lines, drain)

   Each      [** ] 

SED-001

   Replacement Parts - PFSL   

Sediment filter for pre-treatment kit

   Each      [** ] 

 

* May be included in a [**] redeployment kit (NX0730, NX0731, as needed) for
each new patient start.

** Shipping is [**] of the packaging material.



--------------------------------------------------------------------------------

  2. VACATION/TRAVEL SUPPLIES/PUREFLOW EXPRESS BAG ALLOTMENT

The pricing for Monthly Dialysis Supplies set forth in the table in Schedule B-1
titled “NxStage Price List - Monthly Dialysis Supply Packages” is extended to
each patient of each of the Authorized Customer Locations when traveling within
the Continental United States as long as: (a) NxStage is given at least [**]
business days’ notice of the change in delivery site for each such patient,
(b) NxStage receives a prescription using the NxStage System One Vacation and
Travel Form from each such patient’s physician requesting travel delivery at
least [**] business days in advance of the requested change in delivery site for
each such patient, and (c) NxStage is not required to alter standard case
shipping volumes to satisfy special travel/vacation delivery requirements (the
“Travel Delivery Pricing”). No patient of any Authorized Customer Location may
receive the Travel Delivery Pricing for more than [**] trips for a maximum of
[**] weeks per calendar year (the “Travel Pricing Limitation”). Any requests for
the Travel Delivery Pricing (i) in excess the Travel Price Limitation, (ii) to
locations outside of the Continental United States, (iii) in non-standard
shipping volumes, or (iv) which are made with less than [**] business days’
notice, shall be subject to (x) approval from NxStage and (y) additional
shipping charges. NxStage shall act in good faith to make additional
travel/vacation deliveries to the Authorized Customer Locations’ patients at no
additional charge, and shall give due consideration to any vacation time unused
by the Authorized Customer Locations’ other patients. All shipments of Monthly
Dialysis Supplies to any patient of any Authorized Customer Location shall be
adjusted to account for any Monthly Dialysis Supplies delivered to any such
traveling patient of any Authorized Customer Location pursuant to Section 2 of
this Schedule B-2. In connection with the delivery of any Monthly Dialysis
Supplies pursuant to Section 2 of this Schedule B-2, NxStage will not arrange
for delivery of Cyclers, Cabinets, Control Units or Warmers. Each patient of the
Authorized Customer Locations shall be responsible for transporting Cyclers,
Cabinets, Control Units, or Warmers, as applicable, according to the shipping
directions provided by NxStage in the device Operator’s Manuals and other
supplements as required, and Customer shall be responsible for any damages to
such Cyclers, Cabinets, Control Units, or Warmers, as applicable, as a result of
the transportation of such Cyclers, Cabinets, Control Units, or Warmers, as
applicable, by a patient of any Authorized Customer Location.

 

  3. PUREFLOW EXPRESS PREMIXED DIALYSATE BAGS ALLOTMENT

Moreover, an allotment of PureFlow Express Premixed Dialysate bags will be made
available to Customer for distribution to the Authorized Customer Locations’
NxStage PureFlow SL patients [**] charge to allow for vacation, travel, and
other usage. Allotments shall be made on an Authorized Customer Location basis.
As of March 1, 2013, Customer’s aggregate balance was [**] cases. Thereafter,
the balance shall be recalculated at the end of each calendar month per
Authorized Customer Location according to the following formula:

 

•  

Add: [**] cases of PureFlow Express Premixed Dialysate bags multiplied by the
[**] of such Authorized Customer Location’s patients then prescribed to receive
and receiving PureFlow SL Monthly Dialysis Supplies at home at the start of that
calendar month;

 

•  

Add: [**] cases of PureFlow Express Premixed Dialysate bags multiplied by the
[**] of such Authorized Customer Location’s [**] PureFlow SL [**] that start at
home during that [**] (adjusted, as appropriate, for [**]); and

 

•  

Subtract: Actual shipments during that calendar month of cases of PureFlow
Express Premixed Dialysate bags to such Authorized Customer Location’s patients
then prescribed to receive and receiving PureFlow SL Monthly Dialysis Supplies,
not including cases of PureFlow Express Premixed Dialysate bags: (a) purchased
as part of an initial reserve inventory shipment in any such calendar month,
(b) shipped in connection with a Product Recall (as defined in Schedule C) as to
any such PureFlow Express Premixed Dialysate bags shipped by NxStage to any
Authorized Customer Location for its PureFlow SL patients in any such calendar
month, or (c) reshipped to its PureFlow SL patients in connection with any
defects or damages in the shipment of any such cases of PureFlow Express
Premixed Dialysate bags as further described in Sections 5(c) and 9 of the
Agreement.

If the calculated balance as described above is negative, NxStage shall bill
Customer for such negative balance at the pricing set forth in the table in
Section 1 of Schedule B-1 titled “NxStage Price List - Monthly Dialysis Supply
Packages” and the balance will be reset to [**] to start the subsequent calendar
month. Any positive balance shall



--------------------------------------------------------------------------------

be carried to the subsequent calendar month, provided such positive balance, in
cases, will never exceed the number of such Authorized Customer Location’s
patients then prescribed to receive and receiving PureFlow SL Monthly Dialysis
Supplies at the end of that month multiplied by [**]. Balance information shall
be provided to Customer upon Customer’s request.

 

  4. REDEPLOYMENT PACKAGES

If at any time during the Term, the use of a System by any patient of any
Authorized Customer Location that is no longer on NxStage therapy is transferred
to another patient of any Authorized Customer Location for any reason, NxStage
shall at any Authorized Customer Locations’ request provide the Products set
forth in the table below to such other patient depending on the type of System
transferred to such other patient (a “Redeployment Package”), [**] to Customer:

Redeployment Packages

 

Part Number

 

Description

NX0731   Pre-Mixed Dialysate Patient Redeployment Kit NC0118   ComfortMate Fluid
Warmer User’s Guide NC2320-UG   Bound System One User’s Guide NC2323   Cycler
Base IFU NC1760   NxStage Express Fluid Warmer User’s Guide NC0746   NxStage
Jump Drive NC1560   Portable Thumb Drive Instructions NC1344   Rinseback Tool

Part Number

 

Description

NX0730   PureFlow SL Patient Redeployment Kit CPM-001   Conductivity
Preventative Maintenance NX2000-4   Pretreatment Kit (includes hookups, wtr
lines, drain) NC2327   PF Users Guide NC0118   ComfortMate Fluid Warmer User’s
Guide NC1760   NxStage Express Fluid Warmer User’s Guide NC2320-UG   Bound
System One User’s Guide NC2323   Cycler Base IFU NC0746   NxStage Jump Drive
NC1560   Portable Thumb Drive Instructions 09325-F/30   External Fan, Filter and
Guard NC1344   Rinseback Tool

 



--------------------------------------------------------------------------------

  5. NEW PATIENT PACKAGES

Each new patient of any Authorized Customer Location using Product NXS-02-PUR
(in the case of a purchase by Customer on behalf of the applicable Authorized
Customer Location at the pricing set forth on Schedule B-3) or Product
NXS-02-MTM (in the case of a rental by Customer on behalf of the applicable
Authorized Customer Location at the pricing set forth on Schedule B-3) shall
receive the following Products:

 

Part Number

 

Description

NX0807   Pre-Mixed Dialysate Patient Starter Kit NX1000-1   NxStage System One -
Chronic NX0740-S   ConNxBox with Sprint Modem NX0642   Cycler Base and Fluid
Detection Sensor FW-300   Express Fluid Warmer FW-300-1   Express Warmer
Accessory Kit NC2320-UG   Bound System One User’s Guide NC0746   NxStage Jump
Drive NC1560   Portable Thumb Drive Instructions NC1344   Rinseback Tool
NX0429-P   Saline Hook

Part Number

 

Description

NX0809   Pre-Mixed Dialysate Patient Starter Kit NX1000-1   NxStage System One -
Chronic NX0232-R   Jewel Box NX0642   Cycler Base and Fluid Detection Sensor
FW-300   Express Fluid Warmer FW-300-1   Express Warmer Accessory Kit NC2320-UG
  Bound System One User’s Guide NC0746   NxStage Jump Drive NC1560   Portable
Thumb Drive Instructions NC1344   Rinseback Tool NX0429-P   Saline Hook

 

Part Number

 

Description

NX0808   Pre-Mixed Dialysate Patient Starter Kit NX1000-1   NxStage System One -
Chronic NX0740-A   ConNxBox with AT&T Modem NX0642   Cycler Base and Fluid
Detection Sensor FW-300   Express Fluid Warmer FW-300-1   Express Warmer
Accessory Kit NC2320-UG   Bound System One User’s Guide NC0746   NxStage Jump
Drive NC1560   Portable Thumb Drive Instructions NC1344   Rinseback Tool
NX0429-P   Saline Hook


 



--------------------------------------------------------------------------------

Each new patient of any Authorized Customer Location using Product NXS-03-PUR
(in the case of a purchase by Customer on behalf the applicable Authorized
Customer Location at the pricing set forth on Schedule B-3) or Product
NXS-03-MTM (in the case of a rental by Customer on behalf of the applicable
Authorized Customer Location at the pricing set forth on Schedule B-3) shall
receive the following Products:

 

Part Number

 

Description

NX0811   PureFlow SL Patient Starter Kit

NX1000-1

  NxStage System One - Chronic

NX0740-S

  ConNxBox with Sprint Modem

NX0642

  Cycler Base and Fluid Detection Sensor

NX2000-1

  PFSL Control Unit

NX2000-4

  Pretreatment Kit (includes hookups, wtr lines, drain)

FW-300

  Express Fluid Warmer

FW-300-1

  Express Warmer Accessory Kit

NX0429-P

  Saline hook

NC2320-UG

  Bound System One User’s Guide

NC2327

  PF Users Guide

NX2000-2

  PFSL Cabinet

NC0746

  NxStage Jump Drive

NC1560

  Portable Thumb Drive Instructions

NC1344

  Rinseback Tool

Part Number

 

Description

NX0813   PureFlow SL Patient Starter Kit

NX1000-1

  NxStage System One - Chronic

NX0232-R

  Jewel Box

NX0642

  Cycler Base and Fluid Detection Sensor

NX2000-1

  PFSL Control Unit

NX2000-4

  Pretreatment Kit (includes hookups, wtr lines, drain)

FW-300

  Express Fluid Warmer

FW-300-1

  Express Warmer Accessory Kit

NX0429-P

  Saline hook

NC2320-UG

  Bound System One User’s Guide

NC2327

  PF Users Guide

NX2000-2

  PFSL Cabinet

NC0746

  NxStage Jump Drive

NC1560

  Portable Thumb Drive Instructions

NC1344

  Rinseback Tool

 

Part Number

 

Description

NX0812   PureFlow SL Patient Starter Kit NX1000-1   NxStage System One - Chronic
NX0740-A   ConNxBox with AT&T Modem NX0642   Cycler Base and Fluid Detection
Sensor NX2000-1   PFSL Control Unit NX2000-4   Pretreatment Kit (includes
hookups, wtr lines, drain) FW-300   Express Fluid Warmer FW-300-1   Express
Warmer Accessory Kit NX0429-P   Saline hook NC2320-UG   Bound System One User’s
Guide NC2327   PF Users Guide NX2000-2   PFSL Cabinet NC0746   NxStage Jump
Drive NC1560   Portable Thumb Drive Instructions

NC1344

  Rinseback Tool


 



--------------------------------------------------------------------------------

Schedule B-3

Chronic Outpatient Therapy Agreement

Equipment Rental or Purchase

 

  1. PURCHASE OF SYSTEMS

The pricing set forth in the table below titled “Purchased Systems” applies to
all purchases of Systems during the Term. All purchases of Systems must be
initiated by a valid purchase order. The pricing set forth in the table below
titled “Purchased Systems” is on a per System basis. All purchased Systems will
be in good working order. Systems purchased may or may not be new. NxStage
represents and warrants to Customer that any purchased Systems that are not new
will be in the same operating condition as a new System.

PURCHASED SYSTEMS

 

Part Number

 

Item

   [**]     [**]  

NXS-03-PUR

 

Cycler (incl. Warmer & Stand), PFSL Control Unit, and Cabinet

     [** ]      [** ] 

NXS-02-PUR

 

Cycler (Including Warmer and Stand)

     [** ]      [** ] 

NXS-01-PUR

 

Cycler only

     [** ]      [** ] 

NX2000-1

 

PFSL Control Unit

     [** ]      [** ] 

NX2000-2

 

PFSL Cabinet

     [** ]      [** ] 

FW-200

 

Comfortmate Warmer and Stand

     [** ]      [** ] 

FW-300

 

Express Warmer and Stand

     [** ]      [** ] 

 

  2. RENTAL OF SYSTEMS

The pricing set forth in the table below titled “Rental Systems” applies to all
rentals of Systems during the Term. All rentals of Systems must be initiated by
a valid purchase order. The pricing set forth in the table below titled “Rental
Systems” is on a per System basis. All rental Systems will be in good working
order. Rental Systems may or may not be new.

RENTAL SYSTEMS

 

Part Number

 

Item

   [**]     [**]     Code    Return
Charge**  

NXS-03-MTM

 

System for PFSL Patient (Cycler, Warmer, Stand, Control Unit, and Cabinet)

     [** ]      [** ]    DSC-018      [** ] 

NXS-02-MTM

 

System for Bag Patient (Cycler, Warmer, Stand)

     [** ]      [** ]    DSC-014      [** ] 

NX2000-1-MTM

 

PFSL Control Unit Only*

     [** ]      [** ]    DSC-015      [** ] 

NX2000-2-MTM

 

PFSL Cabinet Only*

     [** ]      [** ]    DSC-016      [** ] 

FW-X00-MTM

 

Warmer and Stand Only*

     [** ]      [** ]    DSC-017      [** ] 

 

* Notwithstanding any other term of the Agreement, including the terms set forth
in Sections 9 and 11, rental and return charges shall apply when the number of
Warmers or Stands in possession by Customer or any Authorized Customer Location
exceeds the number of rented or purchased Cyclers under the Agreement, and when
the number of PFSL Control Units or PFSL Cabinets exceed the number of rented or
purchased systems for PFSL patients. Such calculation shall be performed on an
Authorized Customer Location basis.

** Charged at the time equipment is returned to NxStage.



--------------------------------------------------------------------------------

  3. RENTAL CAP

During the Term, including any extension thereof, the total number of Systems
Ones (i.e. NXS-03-MTM, NXS-02-MTM, NX2000-1-MTM, NX2000-2-MTM or FW-X00-MTM)
that Customer may rent from NxStage shall not exceed [**] (the “Rental Cap”) of
the aggregate number of System Ones (i.e. NXS-03-PUR or NXS-02-PUR) (less any
returns) that Customer purchased from NxStage from the Effective Date through
the date of any calculation of the Rental Cap. The minimum rental period for any
System must be for [**] full [**]. All rentals of Systems will be billed at the
start of the calendar month. All rentals of a System will be automatically
extended on a month-to-month basis until [**] days advance written cancellation
notice is provided by Customer to NxStage.

 

  4. [**] EQUIPMENT

 

Part Number

 

Item

   Monthly Price  

NXS-03-TRN

 

Cycler (incl. Warmer and Stand), PFSL Control Unit and Cabinet

     [** ] 

NXS-02-TRN

 

Cycler (incl. Warmer and Stand)

     [** ] 

Customer may rent up to [**] Systems (i.e., Cycler, Warmer, and Stand, which may
also include the PFSL Control Unit and Cabinet) in the aggregate across all of
its Authorized Customer Locations (the “[**]”) on a month-to-month basis at the
prices in the table below to be used solely for purposes of [**] (each, a “[**]
System” and collectively, the “[**] Systems”).

To be eligible to rent a [**] System [**] set forth above the following
conditions must be satisfied:

 

  •  

The applicable [**] System (Cyclers, Warmers, Stands, and any PFSL Control Units
and Cabinets) must be designated by serial number as [**] equipment;

 

  •  

The applicable [**] System may only be used in the [**] facility at the
applicable Authorized Customer Location and may not be sent to a patient’s home;
and

 

  •  

Customer shall train [**] patients per calendar quarter at the Authorized
Customer Location at which such applicable [**] System has been placed
(collectively, the “[**] Conditions”).

If Customer does not meet the [**] Conditions with respect to a [**] System in
any calendar quarter, [**] shall be given for such [**] System during any
subsequent calendar quarter until the [**] Conditions are once again satisfied.
Once the [**] Conditions are again satisfied in a calendar quarter, the [**]
will be reinstated for the immediately following calendar quarter and each
calendar quarter thereafter in which the [**] Conditions are satisfied. If
Customer elects to stop renting a [**] System, it shall have the option to
redeploy such [**] System to a patient with a current Patient Prescription
Monthly Standing Order or to return such [**] System to NxStage. If Customer
elects to redeploy a [**] System, Customer will pay the appropriate monthly
rental charge as described in Section 2 of this Schedule B-3. If Customer elects
to return a [**] System, it shall pay the appropriate return shipping charges.

The [**] Systems shall be subject to the Rental Cap. NxStage shall in good faith
[**] the [**] every [**] period during the Term commencing with June 30, 2013
and every [**] period thereafter (i.e., [**]) to that number of [**] Systems
then rented in the Continental U.S. and Hawaii to other customers with NxStage
home patients.

 

  5. SITE STARTUP/ADDITIONAL SITES

Customer must notify NxStage when it desires to add any new home hemodialysis
program site as an Authorized Customer Location to Schedule A to the Agreement.
Customer shall not be restricted from adding any new home hemodialysis program
site as an Authorized Customer Location to Schedule A in any continental U.S.
location; provided that (a) NxStage in-service and [**] has been scheduled for
each such new home hemodialysis program site (and NxStage shall use commercially
reasonable efforts to promptly provide any such requested in-service and [**]),
(b) Customer provides written certification to NxStage that at least [**] at
such new home hemodialysis program site has been trained on the proper use and
operation of the System One by other personnel of Customer or any Authorized
Customer Location trained on the use of the System One, and (c) such new home
hemodialysis program site has developed appropriate policies and procedures and
[**] materials relating to the System One.



--------------------------------------------------------------------------------

  6. OTHER

NxStage will on occasion supply products sourced from other suppliers as part of
any Authorized Customer Locations’ Monthly Dialysis Supplies. NxStage reserves
the right to supply its own products, once the same are Commercially Available,
or to change the supplier of these products from time to time. NxStage expects
to make additional products available for purchase by Customer and the
Authorized Customer Locations from time to time.



--------------------------------------------------------------------------------

Schedule B-4

Chronic Outpatient Therapy Agreement

Delivery Services

The table below sets forth the pricing for any special or expedited delivery
services requested by Customer or any Authorized Customer Location and not
included in the Purchase Price for any Product for which Customer or any
Authorized Customer Location is requesting special or expedited delivery
services. Any special or expedited delivery charges must be approved by Customer
or the Authorized Customer Location requesting such special or expedited
delivery services. The pricing for the special or expedited delivery services
set forth in the tables below may be amended at NxStage’s discretion with [**]
days advanced written notice to Customer.

The table below also sets forth the Standard Delivery Services (as defined
below) that are subject to the requirements of this Schedule B-4 provided by
NxStage to Customer and the Authorized Customer Locations [**]. For purposes of
this Agreement, the term “Standard Delivery Services” means to the extent
applicable to each Product the following: (a) the delivery of each such Product
to the location designated on the applicable Patient Prescription Monthly
Standing Order for a patient which location shall be either: (i) such patient’s
front door and if such patient is not home to a protected area near such
patient’s home or (ii) the Authorized Customer Location of such patient,
(b) inside delivery (over-the-threshold) of each such Product at a patient’s
home; provided that if a delivery consists of [**] or fewer boxes of the Monthly
Dialysis Supplies, such delivery may be shipped via a small package carrier in
which case inside delivery is not available for such delivery, (c) the placement
of each such Product to a location in a patient’s home for treatment
administration or storage, as applicable, (d) upon the termination of therapy
with respect to a patient, the picking up of each such Product from such
patient’s home and the return of each such Product to the applicable Authorized
Customer Location of such patient, and (e) the swapping of each System that is
not in Good Working Order (as defined in Section 2 of Schedule C) and in need of
the services set forth in Section 2 of Schedule C to the Agreement for a
replacement System that is in Good Working Order; provided that nothing herein
shall require NxStage to hook up, assemble, or test any Product.

PUREFLOW SL

 

Part Number

  

Service

   Charge  

Standard

  

Standard Delivery Services

     [** ] 

DSC-001

  

Inside delivery (over-the-threshold) with an appointment and a [**] hour
delivery window.*

     [** ] 

DSC-002

  

After hours delivery (after 5 PM)*

     [** ] 

DSC-003

  

Weekend/holiday delivery*

     [** ] 

DSC-004

  

Redelivery/partial delivery (e.g. patient refusal)

     [** ] 

DSC-012

  

Additional deliveries per month ([**] delivery per month is standard)

     [** ] 

DSC-022

  

Assisted swaps for PureFlow SL Control Unit Assisted swaps for Cycler

     [** ] 

PUREFLOW EXPRESS (BAGS)

 

Part Number

  

Service

   Charge  

Standard

  

Standard Delivery Services

     [** ] 

DSC-001

  

Inside delivery (over-the-threshold) with an appointment and a [**] hour
delivery window.*

     [** ] 

DSC-004

  

Redelivery/partial delivery (e.g., patient refusal)

     [** ] 

DSC-002

  

After hours delivery (after 5 PM)*

     [** ] 

DSC-003

  

Weekend/holiday delivery*

     [** ] 

DSC-005

  

Additional deliveries per month (one delivery per month is standard)

     [** ] 

DSC-022

  

Assisted swaps for Cycler

     [** ] 



--------------------------------------------------------------------------------

EQUIPMENT/OTHER

 

Part Number

  

Service

   Charge  

Standard

  

Standard Delivery Services

     [** ] 

DSC-006

  

Hardware/Supplies pickup from patient and return to Authorized Customer Location

     [** ] 

DSC-007

  

Equipment packaging

     [** ] 

DSC-010

  

After hours emergency delivery (after 5 PM)*

     [** ] 

DSC-011

  

Request of shipment in less than normal lead time ([**] business days)

     [** ] 

DSC-009

  

Cleaning of NxStage Equipment is available on a “swap” basis. Equipment returned
for cleaning will be exchanged with “like new” equipment. Customer is
responsible for equipment repairs beyond normal use and wear.

     [** ] 

DSC-021

  

Hardware/Supplies delivery for new patient starts

     [** ] 

OFF SCHEDULE SHIPMENTS

 

Part Number

  

Service

   Charge  

DSC-013

  

Shipping & handling for supplies & boxes

     [** ] 

Freight

  

Equipment replacements (damage, loss)

     [** ] 

 

* Where available - not available in all areas

+ Customer or an Authorized Customer Location, as applicable, will only be
charged this fee if Customer requests the applicable service and Customer is not
in compliance with the Pricing Eligibility Requirement (as described in
Section 3 of Schedule B-1).

The Standard Delivery Services are provided by NxStage, [**] to Customer and the
Authorized Customer Locations with respect to patients of Customer and the
Authorized Customer Locations residing within a [**] mile radius of the
Authorized Customer Location responsible for such patients’ care; provided that
Customer is in compliance with the [**]. NxStage shall use its commercially
reasonable efforts to provide the Standard Delivery Services to at least [**] of
the Authorized Customer Locations’ patients residing within a [**] mile radius
of the Authorized Customer Location responsible for such patients’ care. Whether
or not Customer is in compliance with the [**] for each patient residing outside
a [**] mile radius of the Authorized Customer Location responsible for each such
patient’s care, [**] charges may apply for the Standard Delivery Services.



--------------------------------------------------------------------------------

Schedule B-5

Chronic Outpatient Therapy Agreement

Additional Product Discount [**]

 

  1. Additional Product Discount

Each [**] during the Term, Customer shall be eligible to receive an additional
discount off of the Purchase Price of all Monthly Dialysis Supplies purchased by
Customer and the Authorized Customer Locations each such [**] (the “Additional
Discount”), which Additional Discount will be equal to the discount percentage
set forth opposite the tier of the Active NxStage Home Patient Census (as
defined below) achieved by Customer and the Authorized Customer Locations as set
forth in the table below as of the last day of the immediately preceding [**].

 

Active NxStage Home Patient Census Tiers

   Discount Percentage  

[**]

     [** ] 

For purposes of clarity, NxStage acknowledges and agrees that the applicable
Additional Discount in each [**] during the Term will apply to all purchases of
the Monthly Dialysis Supplies purchased by Customer and the Authorized Customer
Locations for patients of Customer and the Authorized Customer Locations with
then current and active Patient Prescription Monthly Standing Orders in each
such applicable [**] and not just the purchases of the Monthly Dialysis Supplies
purchased by Customer and the Authorized Customer Locations for patients of
Customer and the Authorized Customer Locations that fall within the applicable
tier in each such applicable [**].

For purposes hereof, “Active NxStage Home Patient Census” is defined to mean the
Authorized Customer Locations’ aggregate Active NxStage Chronic Patient Census,
less the number of patients of the Authorized Customer Locations: (A) prescribed
to receive therapy with the System One in a nursing home or an in-center
self-care setting (it being understood that patients performing home care in
assisted living facilities or similar facilities shall be counted for purposes
of the Active NxStage Home Patient Census; provided that such patients’ therapy
is not performed in a facility where such facility staff or Customer or
Authorized Customer Location staff is performing or assisting with the
treatment, or where more than [**] is receiving therapy with a [**] System One
in such facility or where [**] or more System One patients are in such
facility), (B) that have not completed, as of the end of the applicable calendar
month, at least Three Full Months of Therapy (as defined below) at one or more
Authorized Customer Locations, (C) acquired by Customer or any Authorized
Customer Location in connection with a [**] Acquisition or the entry into of a
[**] Management Contract with any [**] Site (each, an “Acquired [**] Site”, and
the acquisition of each such Acquired [**] Site hereinafter referred to as a
“[**] Site Acquisition” and collectively as the “[**] Site Acquisitions”) during
the Term (the “Excluded [**] Transactions”, and such acquired patients, as set
forth in this subsection (C) shall be hereinafter referred to as the “Excluded
[**] Transaction Patients”), (D) acquired by Customer or any Authorized Customer
Location on or after the Effective Date (1) through the purchase of facilities
(other than [**] Sites) which have, or did have, any type of program with
NxStage with respect to the purchase, sale or rental of the System One for home
use during the [**] months prior to the closing date of the acquisition (each,
an “Acquired Non-[**] Site”, and the acquisition of each such Acquired Non-[**]
Site hereinafter referred to as a “Non-[**] Site Acquisition” and collectively
as the “Non-[**] Site Acquisitions”), or (2) under any management contract,
joint venture or other similar transaction entered into subsequent to the
Effective Date with any facility (other than any [**] Site) (each, a “Non-[**]
Site”) which has, or did have, any type of program with NxStage with respect to
the purchase, sale or rental of the System One during the [**] months prior to
the effective date of any such management contract, joint venture or similar
transaction (each, a “Non-[**] Management Contract Site”) (the management
contract, joint venture or similar transaction relationship with such Non-[**]
Management Contract Sites hereinafter referred to as “Non-[**] Management
Contracts”, and together with the Non-[**] Site Acquisitions, collectively the
“Excluded Non-[**] Transactions”) (such acquired patients, as set forth in
subsections (1) and (2) of this subsection (D) shall be hereinafter referred to
as the “Excluded Non-[**] Transaction Patients”), (E) that are added subsequent
to the Acquisition Date (as defined below) of any Acquired [**] Site, Acquired
Non-[**] Site or Non-[**] Management Contract Site if the number of the net
added patients from such sites exceeds more than [**] of the Authorized Customer
Locations’ aggregate net increase in the Active NxStage Chronic Patient Census
at any time on or before December 31, 2015, or (F) that are added by any [**]
Site from and after the effective date of any [**] Management Contract entered
into by such [**]



--------------------------------------------------------------------------------

Site (the “Excluded New [**] Management Contract Patients”, and together with
the Excluded [**] Transaction Patients and the Excluded Non-[**] Transaction
Patients, the “Excluded Acquired Patients”). The number of Excluded [**]
Transaction Patients and Excluded Non-[**] Transaction Patients shall be
measured as of the effective date of the applicable [**] Management Contract or
Non-[**] Management Contract, and as of the closing date of the applicable [**]
Site Acquisition or Non-[**] Site Acquisition (each of such dates referred to
herein for purposes of this paragraph as the “Acquisition Date”), and shall also
include all patients that transfer from the relevant [**] Site or Non-[**] Site
to an Authorized Customer Location during the [**] months prior to the
applicable Acquisition Date (the “Excluded Pre-Acquisition Date Patient
Transfers”). All Excluded Acquired Patients which transfer to an Authorized
Customer Location subsequent to the Acquisition Date, as well as all Excluded
Pre-Acquisition Date Patient Transfers shall also be excluded from the Active
NxStage Home Patient Census. The number of Excluded Acquired Patients shall
continue to be deducted at all times during the Term from the Active NxStage
Home Patient Census, irrespective of whether or not such Excluded Acquired
Patients are no longer on therapy with the System One at any time during the
Term.

For purposes hereof, “Three Full Months of Therapy” is defined to mean each
patient that has completed a treatment regimen of at least ninety
(90) contiguous days of home therapy with the System One with the first such day
of such ninety (90) contiguous days of home therapy with the System One
commencing on such date that each such patient has his or her first home
training session and treatment with the System One and continuing until each
such patient has completed at least ninety (90) contiguous days of treatment
with the System One; provided that: (i) any documented hospitalization of each
such patient shall not be deemed an interruption in each such patient’s ninety
(90) contiguous days of treatment with the System One as long as Customer has
provided notice to NxStage of any such documented hospitalization as required
pursuant to Section 10 of the Agreement and (ii) any interruption in each such
patient’s treatment with the System One as a result of such patient’s traveling
shall not be deemed an interruption in each such patient’s ninety
(90) contiguous days of treatment with the System One.

All discounts and rebates provided pursuant to this Schedule B, are “Discounts
or Other Reductions in Price” to Customer under 42 U.S.C. § 1320a-7b(b)(3)(A) of
the Social Security Act, and shall be properly reported by Customer on
applicable Medicare and Medicaid claims and cost reports in accordance with the
terms and conditions of Section 7 of the Agreement.

 

  2. [**]

Each [**] (as defined below) on and after [**], NxStage shall have the right to
[**] each such [**] as follows:

(a) In the event that at the end of an applicable [**], the Active NxStage Home
Patient Census at the end of such applicable [**] has increased by [**] over the
Active NxStage Home Patient Census at the end of the [**] immediately preceding
such applicable [**], then NxStage shall have the right in the immediately
following [**] to [**] or

(b) In the event that at the end of an applicable [**], the Active NxStage Home
Patient Census at the end of such applicable [**] has increased between [**] and
[**] over the Active NxStage Home Patient Census at the end of the [**]
immediately preceding such applicable [**], then NxStage shall have the right in
the immediately following [**] to [**] or

(c) In the event that at the end of an applicable [**], the Active NxStage Home
Patient Census at the end of such applicable [**] has increased between [**] and
[**] over the Active NxStage Home Patient Census at the end of the [**]
immediately preceding such applicable [**], then NxStage shall have the right in
the immediately following [**] to a [**].

NxStage shall not have the right to [**] at the end of any [**] on and after
[**], in the event that at the end of any such applicable [**], the Active
NxStage Home Patient Census at the end of any such applicable [**] has increased
by [**] or more over the Active NxStage Home Patient Census at the end of the
[**] immediately preceding any such applicable [**]. For purposes of this
Agreement, the term “[**]” means each [**].

As a non-limiting example of the foregoing, if the Active NxStage Home Patient
Census as of the end of the [**] increased by [**] over the Active NxStage Home
Patient Census as of the end of the [**], then NxStage would not have the right
to [**] for the [**]. If the Active NxStage Home Patient Census as of the end of
the [**] increased by [**] over the Active NxStage Home Patient Census as of the
end of the [**], then NxStage would have the right to [**] for the [**] by an
amount not to exceed [**].

The parties agree that Customer’s Active NxStage Home Patient Census as of the
end of the [**].



--------------------------------------------------------------------------------

Attachment B-1 to Schedule B-1

Markets



--------------------------------------------------------------------------------

ATTACHMENT B-1 to SCHEDULE B-1 - MARKET DEFINITIONS

16 pages were omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

Schedule C

Chronic Outpatient Therapy

Warranty; Service; and Recalls

 

1. REPRESENTATIONS AND WARRANTIES

EXCEPT AS OTHERWISE PROVIDED IN SECTION 12 OF THE AGREEMENT, NXSTAGE MAKES NO
OTHER EXPRESS OR IMPLIED WARRANTY WITH RESPECT TO ANY OF THE PRODUCTS, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.

 

2. SERVICE

During the Term, including any extensions thereto, NxStage shall repair and
service all Products supplied to Customer or any Authorized Customer Location
hereunder (whether leased or purchased), so the same shall be in good working
order and fit for the indications described in their User’s Guides and package
inserts when used in accordance with the instructions for use provided in such
User’s Guides and package inserts. NxStage’s obligation to provide the services
set forth in this Section 2 of Schedule C shall survive any termination of this
Agreement and shall continue for the Service Term (as defined below). For
purposes hereof, the term “Service Term” shall mean (a) for each System
purchased directly by Customer or any of its affiliates (including any
Authorized Customer Location) from NxStage (whether under this Agreement or
under an earlier expired or terminated contract), the [**] year period following
the purchase date of each such System, and (b) for each System acquired by
Customer, any Customer affiliate, or any Authorized Customer Location or its
affiliates pursuant to any transaction or series of transactions pursuant to
which Customer, any Customer affiliate, or any Authorized Customer Location or
any of its affiliates: (i) acquired the equity interests of a dialysis facility
of any third party possessing the voting power to elect a majority of such
dialysis facility’s board of directors, board of managers or members, general
partner, or managing member or manager, as the case may be (whether by merger,
consolidation, reorganization, combination, sale or transfer of the equity
interests of such dialysis facility, or otherwise acquires the right to control
such dialysis facility whether by securityholder or voting agreement, proxy,
power of attorney, or otherwise), (ii) acquired all or substantially all of the
assets of a dialysis facility of any third party, or (iii) entered into a
management contract, joint venture, or other similar transaction with a dialysis
facility of any third party relating to the provision of chronic hemodialysis
therapy at such dialysis facility (each, an “Acquired Dialysis Site”), the [**]
year period following the purchase date of each such System by such Acquired
Dialysis Site, if such System was purchased by such Acquired Dialysis Site with
[**] to offset a portion of the purchase price, or the [**] year period
following the purchase date of each such System by such Acquired Dialysis Site,
if such System was not purchased with [**]. For purposes of clarification,
Systems that were rented by an Acquired Dialysis Site at the time such Acquired
Dialysis Site is acquired by Customer, any Customer affiliate, or any Authorized
Customer Location or any of its affiliates and which are later purchased by
Customer or any Authorized Customer Location hereunder shall have a Service Term
equal to the [**] year period following the purchase date of each such System;
provided that such purchase is at the Purchase Price outlined in Schedule B-3
and [**] are not used to offset any portion of the Purchase Price for such
System. A schedule of all Systems and all such Systems’ applicable Service Term
(including any Systems purchased by Customer or any Authorized Customer Location
prior to the Effective Date) is included as Attachment C-1 to this Schedule C,
and shall be updated by NxStage upon any such changes to such schedule.



--------------------------------------------------------------------------------

During the Term for Systems within the Service Term, the fees for the services
set forth in this Section 2 of this Schedule C shall be included in the [**];
provided that if a purchased System is not in use (i.e. no monthly purchase
volume of Monthly Dialysis Supplies is associated with the System) for [**]
consecutive months, a service reinstatement fee of [**] will be charged when the
System is returned for service. After the Term for Systems within the Service
Term, the fees for the services set forth in this Section 2 of this Schedule C
shall be included in [**] (as set forth in a subsequent agreement to be
negotiated and mutually agreed to between the parties hereto in good faith), it
being understood that if NxStage chooses to segregate the fees for such services
from the pricing for [**] with other customers purchasing the Systems for use in
[**], it shall present Customer an opportunity to do so on terms negotiated and
agreed to by the parties hereto in good faith.

During the Term for Systems outside of the Service Term, NxStage shall charge
fees for the services set forth in this Section 2 of this Schedule C in
accordance with the following:

 

  (i) [**] for each System One Cycler purchased in combination with PureFlow
(NxS-03-PUR);

 

  (ii) [**] for each System One Cycler purchased separately (without PureFlow)
(NxS-02-PUR); or

 

  (iii) [**] for each PureFlow Control Unit and Cabinet (NxS-2001 and/or
NxS-2002) not part of a NxS-03-PUR System.

NxStage shall use commercially reasonable efforts to pair a System One Cycler
(i.e., NxS-02-PUR) that is past its applicable Service Term with a System
PureFlow Control Unit and Cabinet (i.e., NxS-2001 or NxS-2002) not part of a
NxS-03-PUR System that is past its applicable Service Term in order to minimize
Customer’s fees for the services set forth in this Section 2 of this Schedule C
for System One Cyclers (i.e., NxS-02-PUR) and PureFlow Control Units and
Cabinets (i.e., NxS-2001 or NxS-2002) not originally purchased together under
SKU NxS-03-PUR. For purposes of clarity, the fees for the services set forth in
this Section 2 of this Schedule C for a PureFlow Control Unit and Cabinet (i.e.,
NxS-2001 or NxS-2002) that is past its applicable Service Term and which cannot
be paired with a System One Cycler (i.e., NxS-02-PUR) past its Service Term
shall be [**] for such PureFlow Control Unit and Cabinet (i.e., NxS-2001 or
NxS-2002).

After the Term for Systems outside of the Service Term, the fees for the
services set forth in this Section 2 of this Schedule C for Systems purchased by
Customer or any Authorized Customer Location, as applicable, directly from
NxStage shall be the lower of (i) [**] per System per [**] or (ii) [**] of the
average System service fees then charged by NxStage to other customers who have
purchased the System for chronic renal replacement therapy; provided that for
Systems for which more than [**] years have passed following their original
purchase date, NxStage shall have no obligation to provide System repair
services for Customer or any such Authorized Customer Location, as applicable,
if, at such [**] year anniversary, NxStage has not elected to offer service for
similarly aged Systems for less than [**] (a “No-Service Event”). In the event
of a No-Service Event as to any System, NxStage acknowledges and agrees that
Customer shall have the right to service and repair any such System subject to a
No-Service Event or engage a third party to service and repair any such System
subject to a No-Service Event; provided that NxStage shall have no obligation to
provide parts needed to complete such service and repair in the event that
NxStage is not then selling such parts to other chronic outpatient customers for
similarly aged Systems. Customer agrees that the Systems purchased hereunder may
only be serviced by NxStage at this time. Additional service charges for both
rented and purchased Systems may apply in the event: (i) the System has been
repaired by persons other than NxStage personnel or its authorized
representatives, (ii) the replacement or repair is required due to the misuse or
abuse of the System, as reasonably determined by NxStage, (iii) the System is
used with non-NxStage sets, (iv) the replacement or repair is required for
reasons other than defects in materials and workmanship or, in the case of
equipment, normal wear and tear, as reasonably determined by NxStage, or (v) the
System is not used in accordance with its instructions for use, as reasonably
determined by NxStage.



--------------------------------------------------------------------------------

As part of its ongoing service of Products then in use by Customer and/or the
Authorized Customer Locations, NxStage, at its option, may conduct routine
maintenance on the Products shipped to Customer or any Authorized Customer
Location under this Agreement. Customer or the applicable Authorized Customer
Location shall make all Products reasonably available to NxStage, at NxStage’s
request, to conduct such maintenance; provided that such maintenance is
conducted at mutually agreed upon times and upon prior notice. As part of an
ongoing maintenance program, NxStage may elect to install reasonable Product
upgrades, at no cost to Customer. Any upgrades that NxStage provides to a leased
System One(s) will also be provided to all of Customer’s purchased System One(s)
within a reasonable timeframe during the Term.

To obtain service of a damaged or defective Product from NxStage, Customer must
contact NxStage’s customer service department. Prior authorization from NxStage
must be obtained before any damaged or defective Product is returned for service
by NxStage. Any damaged or defective Product requiring service must be cleaned,
according to the directions on the labeling. If a damaged or defective Product
is not cleaned, as instructed, NxStage shall charge Customer a [**] cleaning
fee. NxStage will arrange for the shipment of all damaged or defective Products
to be returned for service by NxStage. NxStage will not be responsible for
servicing damaged or defective Products that have not been shipped according to
the procedure set forth in this Schedule C. NxStage shall use its commercially
reasonable efforts to repair or replace serviced Product within [**] hours of
giving authorization for service. Repaired or replaced Products shall be in Good
Working Order. Replaced Products may or may not be new, and they may or may not
be the same Products originally shipped to Customer or the applicable Authorized
Customer Location hereunder. For purposes of this Agreement, “Good Working
Order” shall mean that the Product shall perform in accordance with its
specifications and manuals, and be in physical condition and functionality equal
to or better than that of the Product being replaced. In addition, NxStage shall
use all commercially reasonable efforts to ensure that replacement Products
provided to Customer or any Authorized Customer Location in connection with a
service swap shall have an average days in service approximately equal to or
less than the estimated days in service of the Product returned by Customer in
connection with a service swap hereunder

Periodically, NxStage may elect to diagnose Product servicing issues remotely,
through data analysis or phone interviews. If Product is returned at the
insistence of Customer, an Authorized Customer Location or any of their
respective patients, contrary to the recommendation of NxStage, and it is
subsequently determined in the reasonable discretion of NxStage that such
Product was in Good Working Order, Customer shall reimburse NxStage for the
related costs of such return.

 

3. RECALLS

In the event that any governmental agency or authority requests a recall, a
field corrective action, Product withdrawal or takes similar action in
connection with any Product or in the event NxStage determines an event,
incident or circumstance with respect to a Product has occurred that results in
the need for a recall (each a “Product Recall”), NxStage shall promptly notify
Customer within [**] of such governmental agency or authority request or action
or of NxStage’s decision to voluntarily institute a Product Recall. In the event
of a Product Recall of any Product, NxStage shall (a) reimburse Customer and the
Authorized Customer Locations for reasonable handling expenses incurred in
returning units of such Product to NxStage or otherwise implementing the Product
Recall; and (b) use all commercially reasonable efforts to promptly repair or
replace the Product subject to a Product Recall with another NxStage Product
performing the same function in good working order. NxStage shall allocate
replacement Products to Customer and the Authorized Customer Locations on a
first-priority basis consistent with Customer’s and the Authorized Customer
Locations’ then-current share of NxStage’s Product base that has been purchased,
and consistent with the then-affected prescription items included in Customer’s
and the Authorized Customer Locations’ Monthly Dialysis Supplies orders.



--------------------------------------------------------------------------------

In addition to the foregoing, if NxStage is unable to repair or replace a
recalled Cycler or PureFlow SL purchased by Customer or any Authorized Customer
Location, such that such purchased Cycler or PureFlow SL is therefore rendered
unusable and continues to be unusable for a period of [**] consecutive months
(for purposes hereof, a purchased Cycler or PureFlow SL shall not be unusable if
it can be used with other non-NxStage products, consistent with then-current
product labeling), NxStage shall be obligated to pay Customer and the Authorized
Customer Locations actual damages within [**] days of the expiration of such
[**] month period (with the amount of such damages to be mutually agreed upon by
the parties in good faith, up to the amount of Customer’s and the Authorized
Customer Locations’ then-current [**] for the purchased Cyclers and/or Pure Flow
SLs which Customer and the Authorized Customer Locations have been prevented
from using for [**] consecutive months (measured as of the date of such Product
Recall); provided that such [**] is calculated in good faith and in accordance
with generally accepted accounting standards). NxStage’s obligation to make any
payment pursuant to this Section 3 of Schedule C may be accelerated to the date
of filing of a voluntary or involuntary bankruptcy proceeding with respect to
NxStage or the date NxStage refunds, all or any significant portion of, the
purchase price of any Cyclers and/or PureFlow SLs that have been the subject of
a Product Recall (and where such refund is specifically provided solely in
connection with, and due to, such Product Recall) to any other customer or group
of customers that has purchased such Cyclers and/or PureFlow SLs for the
treatment of chronic home hemodialysis patients (it being understood that
Customer’s and the Authorized Customer Locations’ right to damages hereunder
shall not be so accelerated if such refund involves no more than [**] Cyclers
and/or PureFlow SLs in the aggregate across all other NxStage chronic
customers). No other remedy shall be provided to Customer or any Authorized
Customer Location in connection with a Product Recall, except as set forth in
Section 22 of the Agreement.

In the event NxStage elects to obtain recall insurance covering a Product Recall
of any purchased Cyclers and/or PureFlow SLs, Customer and NxStage agree that
the parties shall share the cost of such insurance coverage, up to a maximum
amount of $200,000 per party per annum; provided that Customer shall consider in
good faith requests made by NxStage to share insurance costs in excess of
$200,000. Any recall insurance obtained by NxStage, shall name Customer and the
Authorized Customer Locations (but no other customer of NxStage) as additional
insureds. Any insurance payment to Customer or any Authorized Customer Location
under such policy shall offset any damages determined to be owed to Customer or
any Authorized Customer Location hereunder pursuant to the foregoing terms, with
NxStage obligated to pay any remainder pursuant to the terms hereof.

If, during the Term, NxStage contractually agrees with one or more other
customers purchasing any of NxStage’s home hemodialysis products in the
continental United States to provide [**] provisions to such customer(s) that
are more favorable to such customer(s) than are set forth in Section [**] of the
Agreement and Sections [**] of this Schedule C, NxStage agrees that it shall
promptly offer such [**] provisions to Customer, on a prospective basis;
provided that such terms shall be offered to Customer to cover only [**]
purchased by Customer and the Authorized Customer Locations which corresponds
with the [**] purchased by [**] and provided further that such terms, if
accepted by Customer, shall in no way alter the other provisions hereof.



--------------------------------------------------------------------------------

Attachment C-1 to Schedule C

System Ones Subject to Expiration of Service Term

3 pages were omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

Schedule D

Preferred Relationship



--------------------------------------------------------------------------------

Schedule D

Chronic Outpatient Therapy Agreement

Preferred Relationship

 

  1. MOST FAVORED NATIONS PRICING

NxStage represents and warrants to Customer that commencing on the Effective
Date through December 31, 2015, (i) Customer’s [**] in the Continental United
States and Hawaii and calculated using the [**] (as defined below) (the “[**]”)
shall be equal to or better than the pricing paid by any [**] (as defined below)
to NxStage who has an [**] (as defined below) [**] and (ii) the [**] in the
Continental United States and Hawaii shall be equal to or better than any
purchase price paid to NxStage by any [**] (the “[**] MFN Covenant”). NxStage
covenants and agrees that if at any time during the Term, [**].

For purposes of this Schedule D, the following terms have the following meaning:

(a) “[**]” means any home hemodialysis program site in the Continental United
States or Hawaii: (i) [**], (ii) [**] has entered into a management contract
covering the purchase of products for [**] patient therapy, including the System
One, or (iii) held by [**] in a joint venture structure.

(b) “[**]” means for each [**], as of the end of each calendar month during each
applicable measurement period, the number of [**] patients at such [**] that
have an active Patient Prescription Monthly Standing Order and are then
receiving dialysis with the System One.

(c) “[**]” means [**] in the Continental United States and Hawaii.

[**]

NxStage also represents and warrants to Customer that commencing on the
Effective Date through December 31, 2015, the Purchase Price for each Product in
the Continental United States and Hawaii shall be at least [**] lower than any
purchase price paid to NxStage by any other purchaser (other than a [**]) who
purchases [**] than the volume of each such Product which is purchased by
Customer and the Authorized Customer Locations (the “[**] MFN Covenant”). The
[**] MFN Covenant shall be measured individually for each Authorized Customer
Location and apply to the purchase price paid to NxStage by any other purchaser
(other than a [**]) of each applicable Product within a [**] mile radius of each
such Authorized Customer Location.

NxStage also represents and warrants to Customer that commencing on the
Effective Date through December 31, 2015, the rental rate for each Product in
the Continental United States and Hawaii set forth in Sections 2 and 4 of
Schedule B-3 shall be [**] than any rental rate paid to NxStage by any other
individual or entity who rents [**] than the volume of each such Product set
forth in Sections 2 and 4 of Schedule B-3 which is rented by Customer and the
Authorized Customer Locations (the “Rental Covenant” and collectively with the
[**] MFN Covenant and the [**] MFN Covenant, the “[**]”).

The [**] shall apply with respect to each agreement and each amendment to any
agreement entered into and executed by NxStage on or after the Effective Date
(i.e., March 1, 2013) with respect to the purchase or rental, as applicable, of
one or more of the Products: provided that if at the end of any [**] (with the
first measurement period to occur on [**]) the Active NxStage Home Patient
Census at the end of such applicable [**] has increased by less than [**] over
the Active NxStage Home Patient Census at the end



--------------------------------------------------------------------------------

of the [**] immediately preceding such applicable [**] (with the first
measurement period to measure growth in the Active NxStage Home Patient Census
during the period from [**]), NxStage shall have the right to immediately
terminate the [**] effective as of the first day of the immediately following
[**] (with the earliest termination date of the [**] to be [**]).

All of Customer’s discounts and rebates in the Agreement, including any
discounts associated with prepayment or early payment, whether or not such
discounts are taken, will be included for the purposes of assessing compliance
with the [**].

If on or after the Effective Date, NxStage offers another Active NxStage
Customer (as defined below) the opportunity to apply a portion of previous
System rental payments (e.g., percentage of rental payments over period of time)
to the purchase of its Systems in the field, Customer will be given the
opportunity to do the same within [**] days of written notification on a like
number of Systems on similar terms; provided that any Systems purchased under
such program will be subtracted from the Rental Cap for the remainder of the
Term. For purposes of this Schedule D, the term “Active NxStage Customer” means
any entity, other than Customer, with [**] sites/facilities located in a
specific geographic market that has [**] patients trained and billed on the use
of the System One through such sites/facilities and is using the System One or
any related NxStage home hemodialysis products for chronic patient home
hemodialysis therapy.

Commencing with the calendar quarter ended June 30, 2013 and each calendar
quarter thereafter during the Term, NxStage agrees to calculate its compliance
with the [**] and to promptly notify Customer (i.e., within [**] days of the end
of any calendar quarter) in the event that the Purchase Price or rental rate set
forth in Sections 2 or 4 of Schedule B-3, as applicable, provided by NxStage to
any individual or entity that is not a party hereto is not in compliance with
the [**].

In the event that: (i) the [**] for Monthly Dialysis Supplies or (ii) [**]
provided by NxStage during any applicable calendar quarter does not comply with
the [**] MFN Covenant, NxStage shall provide a rebate to Customer, which rebate
shall be provided in the form of a credit to be applied against future purchases
hereunder in an amount equal to the difference between [**] during any such
applicable calendar quarter (each, a “[**] MFN Rebate”).

In the event that the rental rate set forth in Sections 2 or 4 of Schedule B-3
for any Product provided by NxStage during any applicable calendar quarter does
not comply with the Rental Covenant, NxStage shall provide a rebate to Customer,
which rebate shall be provided in the form of a credit to be applied against
future rentals hereunder in an amount equal to the difference between [**]
during any such applicable calendar quarter (each, a “Rental Rebate” and
together with the [**] MFN Rebate, each, a “MFN Rebate” and collectively, the
“MFN Rebates”).

In the event that the Purchase Price for any Product provided by NxStage during
any applicable calendar quarter does not comply with the [**] MFN Covenant,
NxStage shall give Customer the right to purchase any such affected Products on
the same pricing contractual terms [**] that led to an individual or entity that
is not a party hereto receiving pricing that is not in compliance with the [**]
MFN Covenant at all Authorized Customer Locations within a [**] mile radius of
the individual or entity that is not a party hereto that received pricing that
is not in compliance with the [**] MFN Covenant (the “[**] MFN Non-Compliant
Covenant Pricing Terms”).

In the event that Customer has a credit balance with NxStage within [**] days of
the payment of any applicable MFN Rebate, NxStage shall deliver a check to
Customer in an amount equal to such credit balance within [**] business days of
the expiration of such [**] day period.



--------------------------------------------------------------------------------

NxStage shall not be considered non-compliant with the [**] due to
(A) philanthropic reasons, (B) Product evaluations, [**], Product sampling, or
[**]; provided that, as soon as is commercially possible, NxStage gives the
Authorized Customer Locations the opportunity to participate in a similar
program at a similar scale), (C) credits provided for Product returns or missed
treatments or discontinuations of patient therapy, or (D) [**].

 

  2. OTHER

Customer represents and warrants to NxStage that it has not entered into any
agreement which conflicts with the terms and conditions of the Agreement and
that it will not do so during the Term. NxStage understands and acknowledges
that neither Customer nor any of the Authorized Customer Locations have promised
or committed to [**].

NxStage represents and warrants to Customer that: (a) it has not entered into
any agreement which conflicts with the terms and conditions of the Agreement and
that it will not do so during the Term, and (b) it shall not enter into any
distributorship agreement or other similar agreement with any third party
covering the sale, rental, licensing, leasing or distribution of the System One
for chronic home hemodialysis in the Continental United States and Hawaii,
except where any such agreements are consistent with the terms and conditions of
the Agreement.



--------------------------------------------------------------------------------

Schedule E

Hawaii



--------------------------------------------------------------------------------

Schedule E

Chronic Outpatient Therapy Agreement

Hawaii

The following additional specific terms and conditions apply to the purchase of
the Products and certain services for use in Hawaii for chronic patient therapy.
The pricing in Schedule B-4 of the Agreement shall not apply with respect to any
of the delivery services set forth in Schedule B-4 of the Agreement that are to
be performed or provided to Hawaii. Additionally, if the terms and conditions of
this Schedule E conflict with or are in addition to the terms of the rest of the
Agreement, the terms of this Schedule E shall control with respect to the
purchase of the Products and certain services for use in Hawaii for chronic
patient therapy.

1. SYSTEMS AND MONTHLY SUPPLIES FOR HAWAII

All Systems for use in Hawaii will be purchased or rented, as applicable, at the
pricing set forth in Schedule B-3 to the Agreement and shipped directly to the
applicable Authorized Customer Location in Hawaii. Shipping to Hawaii shall be
[**].

Only PureFlow SL Monthly Dialysis Supplies will be sold for use in Hawaii as set
forth in this Schedule E. Express Monthly Dialysis Supplies will not be sold for
use in Hawaii. Customer will purchase PureFlow SL Monthly Dialysis Supplies for
chronic patients in Hawaii at the pricing set forth in the table titled “NxStage
Price List - Monthly Dialysis Supply Packages” set forth in Schedule B-1 to the
Agreement; provided that (a) PureFlow SL Monthly Dialysis Supplies must be
shipped in [**] patient month quantities and (b) a [**] shipping charge for each
PureFlow SL Monthly Dialysis Supply Package that is shipped to an Authorized
Customer Location in Hawaii will be [**]. PureFlow SL Monthly Dialysis Supplies
shipments will be based on the prescribed frequency and the inventory needs of
the patient, as reported to NxStage by Customer.

Customer will purchase Ancillary/Replacement Supplies, including bags of
pre-mixed dialysate to have as backup for PureFlow SL patients, at the pricing
outlined in Schedule B-2 to the Agreement and shipping will be [**].

Systems shall be serviced consistent with the terms of Schedule C to the
Agreement; provided that (i) System service swaps shall occur at a designated
Customer center/warehouse in Hawaii, (ii) System service swaps will require a
[**] business day lead time, and (iii) [**] shall pay the shipping charges as
outlined in the table below for such System service swaps (such charges include
shipment of a System from NxStage to Hawaii and from Hawaii back to NxStage).
The shipping charges and any expedited shipping charges for System service swaps
shall be [**]. No shipping charges will be applied to a System service swap that
is required due to an out-of-box failure of a System (as determined by NxStage
Technical Support) that has been shipped directly to an applicable Authorized
Customer Location.

 

Equipment

   Shipping Charge  

Warmer

     [** ] 

PFSL Control Unit

     [** ] 

PFSL Chassis

     [** ] 

Cycler

     [** ] 

Jewel Box/ConNx Box

     [** ] 

2. OTHER

Customer will provide the clinical support, training, and ongoing therapy
expertise to support its Hawaiian patients. NxStage technical support will be
generally accessible 24/7, but customer service, product orders, and service
exchanges may only be initiated by Customer personnel.